Exhibit 10.50

Turn Key Datacenter Lease for Premises

In a Multi-Tenant Datacenter

 

 

350 EAST CERMAK ROAD

 

 

TURN KEY DATACENTER LEASE

Between

DIGITAL LAKESIDE, LLC

as Landlord

and

EQUINIX OPERATING CO., INC.

as Tenant

Dated

July 10, 2009



--------------------------------------------------------------------------------

350 EAST CERMAK ROAD

TURN KEY DATACENTER LEASE

This Turn Key Datacenter Lease (this “Lease”) is entered into as of the
Effective Date specified in Item 4 of the Basic Lease Information (the
“Effective Date”), by and between Landlord (defined in Item 1 of the Basic Lease
Information, below) and Tenant (defined in Item 2 of the Basic Lease
Information, below):

RECITALS

A. Landlord is the owner of the Land (defined in Item 20 of the Basic Lease
Information, below). The Land is improved with, among other things, the Building
(defined in Item 21 of the Basic Lease Information, below). The Land, the
Building, and Landlord’s personal property thereon or therein may be referred to
herein as the “Property.”

B. Tenant desires to lease (i) certain Premises (defined in Item 7(a) of the
Basic Lease Information, below) and (ii) certain Pathway (defined in Item 7(b)
of the Basic Lease Information, below) between the Premises and the Meet-Me Room
(defined in Item 23 of the Basic Lease Information, below), for the purpose of
connection to other communications networks during the Term (as defined in
Section 2.1 of the Standard Lease Provisions, below).

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, Landlord and Tenant agree as follows:

BASIC LEASE INFORMATION

 

1. Landlord:   

Digital Lakeside, LLC, a Delaware limited liability company (“Landlord”)

Landlord represents that it has been validly formed or incorporated under the
laws of the State of Delaware.

2. Tenant:   

Equinix Operating Co., Inc., a Delaware corporation (“Tenant”)

Tenant represents that it has been validly formed or incorporated under the laws
of the State of Delaware.

3. Tenant Addresses:   

Tenant Address for Notices:

 

Equinix Operating Co., Inc.

Attn: Real Estate

11180 Sunrise Valley Drive, Suite 220

Reston, VA 20191

Facsimile No: 703.860.0215

 

With a copy to:

 

Equinix Operating Co., Inc.

Attn: General Counsel (Real Estate)

301 Velocity Way, 5th Floor

Foster City, CA 94404

Facsimile No: 650.513.7913

 

Tenant Address for Invoice of Rent:

 

Equinix Operating Co., Inc.

Attn: Accounts Payable

301 Velocity Way, 5th Floor

Foster City, CA 94404

Facsimile No: 650.513.7913

 

-i-



--------------------------------------------------------------------------------

4. Effective Date/

    Commencement Date:

 

Effective Date:

(Sign Date)

  

 

July 10, 2009 (being the latest date of the parties’ execution dates, as set
forth on the signature page of this Lease)

Commencement Date:

(Lease Start)

   Subject to the terms of Section 2.3.3 of the Standard Lease Provisions, the
“Commencement Date” shall be the later of the Target Commencement Date and the
date on which all of the following three (3) events have occurred: (i) Landlord
has delivered the Tenant Space to Tenant; (ii) Landlord has completed, at
Landlord’s expense, the installations set forth on Exhibit “E”, attached hereto
(such installations, collectively, “Landlord’s Installations”) (Items (i) and
(ii) being, collectively, “Landlord’s Commencement Date Conditions”); and (iii)
Tenant has provided Landlord with a copy of a fully executed agreement between
Tenant and telx (defined in Section 1.3 of the Standard Lease Provisions)
related to Tenant’s Permitted Use (defined in Section 6.1 of the Standard Lease
Provisions) (such agreement, the “Proposed telx Agreement”) (Item (iii) being
“Tenant’s Commencement Date Condition” and, together with Landlord’s
Commencement Date Conditions, collectively, the “Commencement Date Conditions”).
Upon completion of the Commencement Date Conditions, Landlord shall deliver a
notice to Tenant, substantially in the form attached hereto as Exhibit “K” (the
“Commencement Date Notice”), memorializing Landlord’s delivery of the Tenant
Space to Tenant and confirming the actual Commencement Date. Landlord and Tenant
each agrees to use commercially reasonable efforts to cause the Commencement
Date to occur by the Target Commencement Date (as defined below).   

Landlord and Tenant acknowledge and agree that Landlord’s obligation to provide
the services required under Article 7 of the Standard Lease Provisions shall
commence on the Commencement Date.

Target Commencement

Date:

  

 

July 1, 2009 (the “Target Commencement Date”), subject to the terms of Section
2.2.3 of the Standard Lease Provisions, below.

Outside Completion

Date:

  

July 31, 2009 (the “Outside Completion Date”).

5. Term:   

Approximately one hundred forty-four (144) months (commencing on the
Commencement Date and expiring on the last day of the one hundred forty-fourth
(144th) full calendar month thereafter) (the “Term”).

 

For the avoidance of doubt, Landlord and Tenant acknowledge and agree that, in
the event that the Commencement Date occurs on a date that is other than the
first (1st) day of a calendar month, the Term of this Lease shall be deemed to
have been automatically extended by the number of calendar days in the month in
which the Commencement Date occurs, such that the Term of the Lease shall be
equal to the number of months described above, plus the number of days
(including the Commencement Date) contained in the partial calendar month in
which the Commencement Date occurs.

 

-ii-



--------------------------------------------------------------------------------

  

For example:

 

a. In the event that the Commencement Date occurs on July 1, 2009, then the one
hundred forty-four (144) full calendar month Term of this Lease would commence
on July 1, 2009, and expire on June 30, 2021.

 

b. In the event that the Commencement Date occurs on July 18, 2009, then the one
hundred forty-four (144) full calendar month Term of this Lease would commence
on July 18, 2009, and expire on July 31, 2021. In this example, the period
occurring from July 18, 2009 through July 31, 2009 is referred to herein as the
“Partial Month”. The Base Rent payable by Tenant hereunder during such Partial
Month shall be payable on a pro-rated basis, in accordance with Section 3.1 of
the Standard Lease Provisions, at a rate equal to the rate of Base Rent that
would otherwise be due and payable by Tenant hereunder with regard to the first
(1st) month of the Term of this Lease (pro-rated on a per diem basis). However,
in this example, the first (1st) month of the one hundred forty-four (144) month
Term would, for the purposes of calculating the expiration of the Term of the
Lease, be deemed to be the month of August 2009.

6. Extension Terms:    Three (3) Extension Options (defined in Section 2.3.1 of
the Standard Lease Provisions, below), each to extend the Term for an Extension
Term (defined in Section 2.3.1 of the Standard Lease Provisions, below) of sixty
(60) months pursuant to Section 2.3, below. 7. Tenant Space:    The Premises
described in Item 7(a), below, and the Pathway described in Item 7(b), below

(a) Premises:

  

Approximately 10,000 square feet of area known as Suite 880, as set forth on
Exhibit “A” (“Suite 880”).

 

Approximately 9,400 square feet of area known as Suite 890, as set forth on
Exhibit “A” (“Suite 890”; together, with Suite 880, collectively, the
“Premises”).

(b) Pathway:

   As described on Exhibit “C” (the “Pathway”).    Tenant shall be permitted to
pull and/or install fiber and/or copper cables in the Pathway. Tenant shall be
limited in the number of fiber and/or copper cables that Tenant may pull through
said Pathway only by Applicable Law (as defined hereinafter) and by the physical
constructs of such Pathway (all such cables being referred to, collectively, as
the “Cables”). Tenant is responsible for the costs of Tenant’s installation of
all such Cables, but Landlord shall not be entitled to any additional fees or
other additional charges for Tenant’s installation and use of such Cables and
Pathway. 8. Intentionally Deleted    Intentionally Deleted. 9. Base Rent:   

A. Suite 880 Base Rent (“Suite 880 Base Rent”):

 

$138,375.00 per month for months 1 – 3 of the Term.*

 

$276,750.00 per month for months 4 – 12 of the Term.*

 

$285,052.00 per month for months 13 – 24 of the Term.

 

-iii-



--------------------------------------------------------------------------------

  

$293,604.00 per month for months 25 – 36 of the Term.

 

$302,412.00 per month for months 37 – 48 of the Term.

 

$311,485.00 per month for months 49 – 60 of the Term.

 

$320,829.00 per month for months 61 – 72 of the Term.

 

$330,454.00 per month for months 73 – 84 of the Term.

 

$340,368.00 per month for months 85 – 96 of the Term.

 

$350,579.00 per month for months 97 – 108 of the Term.

 

$361,096.00 per month for months 109 – 120 of the Term.

 

$371,929.00 per month for months 121 – 132 of the Term.

 

$383,087.00 per month for months 133 – 144 of the Term.

  

 

     

*       Plus any Partial Month. Landlord and Tenant acknowledge and agree that
it is their mutual intent that Tenant’s Suite 880 Base Rent shall be
$138,375.00, hereunder, during the first (1st) full three (3) months following
the Commencement Date plus any Partial Month.

 

B. Suite 890 Base Rent (the “Suite 890 Base Rent”; together with the Suite 880
Base Rent, collectively, “Base Rent”):

 

$0.00 per month for months 1 – 6 of the Term.**

 

$276,750.00 per month for months 7 – 12 of the Term.**

 

$285,052.00 per month for months 13 – 24 of the Term.

 

$293,604.00 per month for months 25 – 36 of the Term.

 

$302,412.00 per month for months 37 – 48 of the Term.

 

$311,485.00 per month for months 49 – 60 of the Term.

 

$320,829.00 per month for months 61 – 72 of the Term.

 

$330,454.00 per month for months 73 – 84 of the Term.

 

$340,368.00 per month for months 85 – 96 of the Term.

 

$350,579.00 per month for months 97 – 108 of the Term.

 

$361,096.00 per month for months 109 – 120 of the Term.

 

$371,929.00 per month for months 121 – 132 of the Term.

 

$383,087.00 per month for months 133 – 144 of the Term.

  

 

     

**     Plus any Partial Month. Landlord and Tenant acknowledge and agree that it
is their mutual intent that Tenant’s Suite 890 Base Rent shall be $0.00,
hereunder, during the first (1st ) six (6) months following the Commencement
Date plus any Partial Month.

 

-iv-



--------------------------------------------------------------------------------

10. Intentionally Deleted:    Intentionally Deleted. 11. Prepaid Rent:   
$415,125.00 due and payable no later than five (5) business days following the
Effective Date, consisting of the sum of the first full month’s Base Rent for
Suite 880 (i.e., $138,375.00) and Suite 890 (i.e., $276,750.00) (the “Prepaid
Rent”).

12. Datacenter Rules and

      Regulations:

   This term shall mean Landlord’s rules and regulations for the Premises (the
“Datacenter Rules and Regulations”), as such Datacenter Rules and Regulations
may be amended from time to time by Landlord in accordance with Section 6.2 of
the Standard Lease Provisions. The current version of the Datacenter Rules and
Regulations is attached hereto as Exhibit “H”. 13. Intentionally Deleted.   
Intentionally Deleted. 14. Intentionally Deleted.    Intentionally Deleted. 15.
Eligibility Period:   

The Eligibility Period is equal to “any part of any twenty-four (24) consecutive
hour period”.

 

For example, if the Interruption of Landlord’s Service continues for one (1)
minute, one day’s Base Rent shall be abated; and if such interruption continues
for a consecutive period of 24 hours and 3 minutes, two days’ Base Rent shall be
abated.

 

Additionally, for the avoidance of doubt, in the event that the Interruption of
Landlord’s Service affects only Suite 880 or Suite 890, the equitable Base Rent
abatement to which Tenant would be entitled shall be an equitable abatement
against the Base Rent applicable only to the Suite in which the Interruption of
Landlord’s Service occurred.

 

For example, if Tenant experiences an Interruption of Landlord’s Service in the
nature of a power failure in Suite 880 (i.e., no corresponding Interruption of
Landlord’s Service in Suite 890), then the abatement to which Tenant would be
entitled will be equal to an equitable abatement against the Suite 880 Base
Rent, with no abatement related to the Suite 890 Base Rent being applicable.

 

The foregoing notwithstanding, the maximum Base Rent abatement for any
twenty-four (24) hour period regardless of the number or length of interruptions
in such twenty-four (24) hour period shall not exceed one day’s Base Rent for
the applicable Suite(s). For example, if such interruption occurs for 53
minutes, service is restored but such interruption occurs again within the same
twenty-four (24) hour period, the Base Rent abatement for such twenty-four (24)
hour period shall be one day’s Base Rent related to the applicable Suite(s).

16. Landlord’s Address

      for Notices:

  

Digital Lakeside, LLC

c/o Digital Realty Trust, L.P.

350 E. Cermak Road

Suite 800

Chicago, IL 60616

Attention: Property Manager

Facsimile No. (312) 326-4510

  

With copies to:

 

Digital Realty Trust, L.P.

2323 Bryan Street, Suite 1800

Dallas, TX 75201

Attn: Glenn Benoist

Facsimile No. (214) 231-1345

 

-v-



--------------------------------------------------------------------------------

  

E-mail:

leaseadministration@digitalrealtytrust.com

  

E-mail: gbenoist@digitalrealtytrust.com

 

And:

 

Stutzman, Bromberg, Esserman & Plifka, A Professional Corporation

2323 Bryan Street, Suite 2200

Dallas, TX 75201

Attention: Noah K. Hansford

Facsimile No. (214) 969-4999

E-mail: hansford@sbep-law.com

17. Landlord’s Address

      for Payment of Rent:

  

ACH Payments:

 

Bank of America NT & SA

1850 Gateway Blvd.

Concord, CA 94520-3282

 

Routing Number: 121000358

Account Number:

Account Name: Digital Lakeside, LLC

Regarding/Reference: Tenant Account/Invoice Number

 

Wire Payments:

 

Bank of America NT&SA

100 West 33rd St.

New York, NY 10001

 

Routing Number: 026009593

Account Number:

SWIFT: BOFAUS3N

Account Name: Digital Lakeside, LLC

Regarding/Reference: Tenant Account/Invoice Number

 

Check Payments:

 

Digital Lakeside, LLC

13757 Collections Center Drive

Chicago, IL 60693

 

Contact Information

 

Director of Cash Management

Digital Realty Trust

560 Mission Street, Suite 2900

San Francisco, CA 94105

P: (415) 738-6509

F: (415) 495-3687

18. Brokers:   

(a) Landlord’s Broker:

   None.

(b) Tenant’s Broker:

   None.

 

-vi-



--------------------------------------------------------------------------------

19. Common Area:    That part of the Property lying outside of the Tenant Space
designated by Landlord from time to time for the common use of all tenants of
the Building, including among other facilities, the sidewalks, service
corridors, curbs, truckways, loading areas, private streets and alleys, lighting
facilities, janitors’ closets, halls, lobbies, delivery passages, elevators,
drinking fountains, meeting rooms, public toilets, parking areas and garages,
decks and other parking facilities, landscaping and other common rooms and
common facilities (the “Common Area”). 20. Land:   

The land (“Land”) located at:

 

350 East Cermak Road, Chicago, Illinois

21. Building:    350 East Cermak Road: An eight (8)-story building consisting of
approximately 1,133,739 rentable square feet (the “Building”). 22. Intentionally
Deleted.    Intentionally Deleted. 23. Meet-Me Room:    Suite 255/260 of the
Building located on the second (2nd) floor of the Building serves as the common
interconnection area for Building tenants (the “Meet-Me Room”). 24. Landlord
Group:    Landlord, Digital Lakeside Holding Company, LLC, Digital Realty Trust,
L.P., Digital Realty Trust, Inc., and their respective directors, officers,
shareholders, members, employees, agents, constituent partners, affiliates,
beneficiaries, trustees and representatives (the “Landlord Group”).

25. Tenant’s Proportionate

      Share:

  

1.77% (“Tenant’s Proportionate Share—Suite 880”).

 

1.77% (“Tenant’s Proportionate Share—Suite 890”; together, with Tenant’s
Proportionate Share—Suite 880, collectively, “Tenant’s Proportionate Share”
(i.e., 3.54%)).

 

Landlord and Tenant acknowledge that Tenant’s Proportionate Share is a “deemed”
share, which has been calculated by taking into consideration the rentable
square feet of all space that is included collectively in and/or serving the
Premises.

26. Tenant Group:    Tenant, and its directors, officers, shareholders, members,
employees, agents, constituent partners, affiliates, beneficiaries, trustees and
representatives (the “Tenant Group”). 27. Added IR Scan Costs:    The “Added IR
Scan Costs” represent the sum of the additional costs of conducting quarterly,
rather than annual, IR scans of the Premises’ uninterruptible power supply
systems, in connection with item 2 of Exhibit “I-1” attached hereto. Landlord
and Tenant acknowledge that the Additional IR Scan Costs during the first three
years of the Term have been quoted by the vendor as follows: Year 1
($24,294.00); Year 2 ($26,854.00); and Year 3 ($26,854.00). 28. Improvement
Allowance:    An amount not to exceed $500,000.00, subject to the terms and
conditions of Exhibit “O”, attached hereto (the “Improvement Allowance”).

This Lease shall consist of the foregoing Basic Lease Information, and the
provisions of the Standard Lease Provisions (the “Standard Lease Provisions”)
(consisting of Sections 1 through 17 which follow) and Exhibits “A” through “P”,
inclusive, all of which are incorporated herein by this reference as of the
Effective Date. In the event of any conflict between the provisions of the Basic
Lease Information and the provisions of the Standard Lease Provisions, the Basic
Lease Information shall control. Any initially capitalized terms used herein and
not otherwise defined in the Basic Lease Information shall have the meanings set
forth in the Standard Lease Provisions.

[no further text on this page]

 

-vii-



--------------------------------------------------------------------------------

STANDARD LEASE PROVISIONS

1. LEASE OF TENANT SPACE.

1.1 Tenant Space. In consideration of the covenants and agreements to be
performed by Tenant, and upon and subject to the terms and conditions of this
Lease, Landlord hereby leases to Tenant for the Term (defined in Section 2.1,
below), (i) the Premises (as defined in Item 7(a) of the Basic Lease
Information) and (ii) the Pathway (as defined in Item 7(b) of the Basic Lease
Information). The Premises and the Pathway are referred to herein collectively
as the “Tenant Space.” Suite 880 and Suite 890 are generally referred to,
individually, as a “Suite”.

1.2 Condition of Tenant Space. Tenant has inspected the Tenant Space and,
subject to Landlord’s completion of Landlord’s Commencement Date Conditions,
Tenant accepts the Tenant Space in its “AS IS, WHERE IS” condition. Tenant
acknowledges and agrees that (i) no representation or warranty (express or
implied) has been made by Landlord as to the condition of the Property, the
Building or the Tenant Space or their suitability or fitness for the conduct of
Tenant’s Permitted Use, its business or for any other purpose and (ii) except as
specifically set forth herein (including, without limitation, Landlord’s
Commencement Date Conditions), Landlord shall have no obligation to construct or
install any improvements in or to make any other alterations or modifications to
the Tenant Space. The taking of possession of the Tenant Space by Tenant shall
conclusively establish that the Tenant Space and the Building were at such time
in good order and clean condition.

1.3 Interconnections. Tenant acknowledges and agrees that all interconnections
between the systems of Tenant and those of other tenants of the Building must be
made in the Meet-Me Room, except for those interconnections made via the
Additional Direct Conduits and the Conditioned Additional Direct Conduits (as
described on Exhibit “E-1” attached hereto). The foregoing notwithstanding,
Tenant acknowledges that the Meet-Me Room is operated by an entity (not an
affiliate of Landlord) named telX – Chicago Lakeside, LLC (together with its
successors, assigns, and any subsequent third party Meet-Me Room operator,
“telx”). As such, all operations in the Meet-Me Room, and all Tenant presence,
including pathway, in the Meet-Me Room (other than connections made in
Landlord’s Meet-Me Room interconnection rack) are governed and controlled by
telx; each and all of which is subject to such agreements and costs as are
required, from time to time, by telx.

1.4 No Rights to Relocate. Landlord shall have no right to relocate the Tenant
Space.

1.5 Quiet Enjoyment; Access. Subject to all of the terms and conditions of this
Lease, Tenant shall quietly have, hold and enjoy the Tenant Space in conformity
with the Permitted Use without hindrance from Landlord or any person or entity
claiming by, through or under Landlord. Subject to the terms and conditions of
this Lease (including, without limitation, the Datacenter Rules and Regulations
(defined in Item 12 of the Basic Lease Information)) and Landlord’s Access
Control Systems (defined in Section 7.1, below) and Force Majeure (as defined in
Section 17.14 below), Tenant shall have access to the Tenant Space twenty-four
(24) hours per day, seven (7) days per week.

1.6 Common Area. The Common Area, as defined in Item 19 of the Basic Lease
Information hereof, shall be subject to Landlord’s sole management and control
and shall be operated and maintained in a safe and good order and clean
condition and consistent with Institutional Owner Practices. As used in this
Lease, “Institutional Owner Practices” shall mean practices that are consistent
with the practices of the majority of the institutional owners of institutional
grade, first-class datacenter or telecommunications projects in the United
States of America. Landlord reserves the right to change from time to time the
dimensions and location of the Common Area, to construct additional stories on
the Building and to place, construct or erect new structures or other
improvements on any part of the Land without the consent of Tenant (but with
prior written notice to Tenant). Tenant, and Tenant’s employees, invitees and
permitted assignees shall have the nonexclusive right to use the Common Area as
constituted from time to time, such use to be in common with Landlord, other
tenants of the Building and other persons entitled to use the same, and subject
to such reasonable rules and regulations governing use of the Common

 

-1-



--------------------------------------------------------------------------------

Areas as Landlord may from time to time prescribe. Tenant shall not solicit
business or display merchandise within the Common Area, or distribute handbills
therein, or take any action which would interfere with the rights of other
persons to use the Common Area. Landlord may temporarily close any part of the
Common Area for such periods of time as may be necessary to prevent the public
from obtaining prescriptive rights or to make repairs or alterations. Landlord
shall exercise its rights under this Section 1.6 so as not to materially impair
Tenant’s access to or use of the Tenant Space.

2. TERM.

2.1 Term. The term of this Lease, and Tenant’s obligation to pay Rent under this
Lease, shall commence on the Commencement Date and shall continue in effect for
the Term specified in Item 5 of the Basic Lease Information, unless this Lease
is earlier terminated as provided herein.

2.2 Delivery of Tenant Space. Landlord shall use commercially reasonable efforts
to cause Landlord’s Commencement Date Conditions to occur prior to the Target
Commencement Date (as defined in Item 4 of the Basic Lease Information).

2.2.1 Intentionally Deleted.

2.2.2 In the event that Landlord’s Commencement Date Conditions have not been
completed by the Target Commencement Date, Landlord shall not be deemed in
default hereunder, and the Commencement Date shall be postponed, as Tenant’s
sole and exclusive remedy, until the date on which all the Commencement Date
Conditions have occurred. Notwithstanding the foregoing, in the event that
Landlord’s Commencement Date Conditions have not occurred prior to the Outside
Completion Date (as defined in Item 4 of the Basic Lease Information), subject
to extension related to Tenant Delay (defined below), Tenant shall have the
right, as its sole and exclusive remedy, to terminate this Lease; provided that
(a) Tenant notifies Landlord of such termination prior to the completion of
Landlord’s Commencement Date Conditions; and (b) Landlord has not caused
Landlord’s Commencement Date Conditions to have been completed within ten
(10) days after its receipt of such notice of termination from Tenant. If (aa)
Landlord’s Commencement Date Conditions are completed prior to Tenant’s exercise
of the foregoing termination right, or (bb) Landlord’s Commencement Date
Conditions are completed within ten (10) days after Tenant’s exercise of the
foregoing termination right, then such termination right shall, in either such
event, be deemed to have expired and shall, thereafter, be of no further force
or effect. For the purposes of this Lease, “Tenant Delay” shall mean a delay in
Landlord’s completion of Landlord’s Commencement Date Conditions, which is
attributable to or caused by any change order by Tenant. The foregoing
notwithstanding, Landlord and Tenant agree that Tenant shall have no express
right hereunder to request or demand that a change in the Tenant Space
specifications be made. As such, in order for any Tenant-requested change to
have any effect, all such change requests (if acceptable to Landlord) must be
documented in an amendment to this Lease, which shall account for the “Deemed
Commencement Date” effect described below in Section 2.2.4 of this Lease.

2.2.3 Tenant shall use commercially reasonable efforts to cause Tenant’s
Commencement Date Condition to occur prior to the Target Commencement Date.

2.2.3.1 In the event that Tenant is unable to cause the full execution of the
Proposed telx Agreement (in accordance with such terms as are determined by
Tenant in Tenant’s sole and absolute discretion) prior to the Outside Completion
Date, Tenant shall not be deemed to be in default hereunder, and Tenant shall
have the right, as its sole and exclusive remedy, to terminate this Lease (the
“telx-Related Termination Right”), provided that Tenant notifies Landlord of
such termination on or before August 10, 2009 (the “telx-Related Termination
Date”). If Tenant does not cause Tenant’s Commencement Date Condition to occur
prior to the Target Commencement Date and fails to exercise the telx-Related
Termination Right on or before the telx-Related Termination Date, then (i) such
telx-Related Termination Right shall be deemed null and void and,
notwithstanding anything to the contrary in this Lease, the Commencement Date
shall be deemed to have occurred on August 11, 2009, and (ii) from and after
August 11, 2009, until the date on which Tenant provides Landlord with a fully
executed copy of the Proposed telx Agreement (such period being the “Conditioned
Use Period”), Sections 1.3, 6.1 and 10.5 and Exhibit “E-1” of this Lease shall
be deemed to have been modified by the derogation clauses attached hereto as
Exhibit “N”.

 

-2-



--------------------------------------------------------------------------------

2.3 Early Access.

2.3.1 Sections 2.2 & 2.2.2, above, notwithstanding, Landlord agrees, subject to
the terms and conditions of this Section 2.3.1, to permit Tenant and its
contractors, subcontractors, space planner/interior architect, engineers,
consultants, vendors, suppliers and other representatives, and their respective
employees to enter the Premises, from and after the Effective Date (“Early
Access”), for the purposes of inspecting same and for performing installations
of fixtures and equipment (e.g., telephone, communications and computer
equipment and the wiring and cabling for same) (the period between the Effective
Date and the Commencement Date is referred to herein as the “Early Access
Period”).

2.3.2 Tenant’s Early Access shall be subject to (and, during such period, Tenant
must comply with) all of the terms and provisions of this Lease, excepting only
the payment of Rent, except as otherwise expressly stated in this Section 2.3.2.
Additionally, and notwithstanding the foregoing, Tenant agrees that
(a) Landlord’s obligations to provide services to the Tenant Space and/or the
equipment serving the Tenant Space shall commence on the Commencement Date and
shall not apply during the Early Access Period, and (b) while Tenant shall not
be required to pay Base Rent or other forms of Additional Rent during the Early
Access Period, Tenant shall be required to pay as Additional Rent any and all
electricity charges that accrue to the Premises during the Early Access Period,
except that so long (during the Early Access Period) as Tenant utilizes only
ceiling lighting and convenience power, Tenant’s obligation to pay for the
electricity charges shall not commence until the Commencement Date (i.e., in the
event that the power or cooling infrastructure is engaged during the Early
Access Period, Tenant’s obligation to pay for all electricity consumption in the
Premises shall commence upon the date that any such infrastructure is first
engaged).

2.3.3 Tenant agrees that, in the event that the date of Landlord’s completion of
Landlord’s Commencement Date Conditions is, in effect, pushed back due to delays
caused by Tenant Delay, the Commencement Date shall, upon delivery of the
Commencement Date Notice, be deemed (for the purpose of determining the first
day of the Term and the first day of Rent accrual hereunder) to have been moved
up, day for day, by the number of days of delay in Landlord’s completion of
Landlord’s Commencement Date Conditions caused by all such Tenant Delays (i.e.,
if Landlord’s delivery of the Commencement Date Notice does not occur until
July 5, 2009, but there were five (5) days of delay related to Tenant Delay, the
Commencement Date shall be deemed to have occurred on July 1, 2009 (the
foregoing is referred to herein as a “Deemed Commencement Date”)). The foregoing
notwithstanding, Landlord and Tenant agree that Landlord’s post-Commencement
Date obligations hereunder shall, in the event of a Deemed Commencement Date, be
deemed to have commenced as of the actual date that the Commencement Date Notice
is delivered to Tenant. For clarification purposes, in no event shall the Deemed
Commencement Date be earlier than the Target Commencement Date.

2.4 Extension Options.

2.4.1 Subject to and in accordance with the terms and conditions of this
Section 2.3, Tenant shall have the number of options (each, an “Extension
Option”) specified in Item 6 of the Basic Lease Information to extend the Term
of this Lease with respect to the entire Tenant Space, each for an additional
term of sixty (60) calendar months (collectively the “Extension Terms”, each an
“Extension Term”), upon the same terms, conditions and provisions applicable to
the then current Term of this Lease (except as provided otherwise herein). The
monthly Base Rent payable with respect to the Tenant Space for each year of the
Extension Term (the “Option Rent”) shall be increased hereunder as of the first
(1st) day of each such year to be equal to one hundred three percent (103%) of
the Base Rent payable for the immediately preceding month of the Term of the
Lease, as extended.

2.3.1 Tenant may exercise each Extension Option only by delivering to Landlord a
written notice (an “Option Exercise Notice”) at least six (6) calendar months
(and not more than twelve (12) calendar months) prior to the then applicable
expiration date of the Term, specifying that Tenant is

 

-3-



--------------------------------------------------------------------------------

irrevocably exercising its Extension Option so as to extend the Term of this
Lease by an Extension Term on the terms set forth in this Section 2.3. In the
event that Tenant shall duly exercise an Extension Option, the Term shall be
extended to include the applicable Extension Term (and all references to the
Term in this Lease shall be deemed to refer to the Term specified in Item 5 of
the Basic Lease Information, plus all duly exercised Extension Terms). In the
event that Tenant shall fail to deliver an Option Exercise Notice within the
applicable time period specified herein for the delivery thereof, time being of
the essence, at the election of Landlord, Tenant shall be deemed to have forever
waived and relinquished such Extension Option, and any other options or rights
to renew or extend the Term effective after the then applicable expiration date
of the Term shall terminate and shall be of no further force or effect.

2.4.2 Tenant shall have the right to exercise any Extension Option only with
respect to the entire Tenant Space leased by Tenant at the time that Tenant
delivers an Option Exercise Notice. If Tenant duly exercises an Extension
Option, Landlord and Tenant shall execute an amendment reflecting such exercise.
Notwithstanding anything to the contrary herein, any attempted exercise by
Tenant of an Extension Option shall, at the election of Landlord, be invalid,
ineffective, and of no force or effect if, on the date on which Tenant delivers
an Option Exercise Notice or on the date on which the Extension Term is
scheduled to commence there shall be an uncured Event of Default by Tenant under
this Lease.

3. BASE RENT AND OTHER CHARGES.

3.1 Base Rent. Commencing on the Commencement Date, Tenant shall pay to Landlord
base rent (the “Base Rent”) for the Tenant Space in the cumulative amounts set
forth in the schedules contained in Item 9 of the Basic Lease Information. All
such Base Rent shall be paid to Landlord in monthly installments in advance on
the first day of each and every month throughout the Term of this Lease;
provided, however, that (a) the Prepaid Rent shall be payable no later than five
(5) business days following the Effective Date, and (b) if the Term of this
Lease does not commence on the first day of a calendar month, the Base Rent for
such partial calendar month shall (i) be calculated on a per diem basis
determined by dividing the Base Rent above by the total number of calendar days
in such partial month and multiplying such amount by the number of days
remaining in such calendar month from and after (and including) the Commencement
Date, and (ii) Landlord shall apply the Prepaid Rent to such Partial Month (and
shall apply the remainder of the Prepaid Rent to the following full calendar
month, with Tenant paying any difference in advance on the first day of such
full calendar month). Except as set forth in this Section 3.1, Tenant shall not
pay any installment of Rent (defined in Section 3.3, below) more than one
(1) month in advance.

3.2 Intentionally Deleted.

3.3 Payments Generally. Base Rent, all forms of Additional Rent (defined in this
Section 3.3, below) payable hereunder by Tenant and all other amounts, fees,
payments or charges payable hereunder by Tenant shall (i) each constitute rent
payable hereunder (and shall sometimes collectively be referred to herein as
“Rent”), (ii) be payable to Landlord when due without any prior notice or demand
therefor in lawful money of the United States without any abatement, offset or
deduction whatsoever (except as specifically provided otherwise herein), and
(iii) be payable to Landlord at the address of Landlord specified in Item 17 of
the Basic Lease Information (or to such other person or to such other place as
Landlord may from time to time designate in writing to Tenant). No receipt of
money by Landlord from Tenant after the termination of this Lease, the service
of any notice, the commencement of any suit, or a final judgment for possession
shall reinstate, continue or extend the Term of this Lease or affect any such
notice, demand, suit or judgment. No partial payment by Tenant shall be deemed
to be other than on account of the full amount otherwise due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed an accord and satisfaction, and Landlord shall be entitled to
accept such payment without compromise or prejudice to any of the rights of
Landlord hereunder or under any Applicable Laws (defined in Section 6.3.1,
below). In the event that the Commencement Date or the expiration of the Term
(or the date of any earlier termination of this Lease) falls on a date other
than the first or last day of a calendar month, respectively, the Rent payable
for such partial calendar month shall be prorated based on a per diem basis. For
purposes of this Lease, all amounts (other than Base Rent) payable by Tenant to
Landlord pursuant to this Lease, whether or not denominated as such, shall
constitute “Additional Rent.”

 

-4-



--------------------------------------------------------------------------------

3.4 Late Payments. Tenant hereby acknowledges and agrees that the late payment
by Tenant to Landlord of Base Rent or Additional Rent (or any other sums due
hereunder) will cause Landlord to incur administrative costs not contemplated
under this Lease and other damages, the exact amount of which would be extremely
difficult or impractical to fix. Landlord and Tenant agree that if Landlord does
not receive any such payment on or before the date that is five (5) days after
the date on which such payment is due (a “Late Charge Delinquency”), Tenant
shall pay to Landlord, as Additional Rent, (i) a late charge (“Late Charge”)
equal to five percent (5%) of the amount overdue to cover such additional
administrative costs and damages, and (ii) interest on all such delinquent
amounts at an interest rate (the “Default Rate”) equal to the lesser of (a) one
and one-half percent (1 1/2 %) per month or (b) the maximum lawful rate from the
date of the Late Charge Delinquency until the date the same are paid. In no
event, however, shall the charges permitted under this Article 3 or elsewhere in
this Lease, to the extent the same are considered to be interest under
applicable law, exceed the maximum lawful rate of interest. Landlord’s
acceptance of any Late Charge, or interest pursuant to this Section 3.4, shall
not be deemed to constitute a waiver of Tenant’s default with respect to the
overdue amount, nor prevent Landlord from exercising any of the other rights and
remedies available to Landlord hereunder or under any Applicable Laws.
Notwithstanding anything herein to the contrary, Landlord agrees to waive the
default interest and late charges for one (1) late payment hereunder during any
consecutive twelve (12) calendar month period during the Term, provided such
late payment is paid in full within five (5) business days after written notice
to Tenant of such failure.

3.5 Electrical Power and Chilled Water. Tenant shall pay for all electricity and
chilled water provided to and/or used in
Suite 880 and Suite 890. Landlord shall bill Tenant monthly for (i) the actual
cost (without addition of management fees or other markup) of all electricity
and chilled water provided to and/or used in Suite 880 (including, for the
avoidance of doubt, the actual cost of all electricity and chilled water
provided to and/or used in that certain UPS room which serves (but is located
outside of) Suite 880), based upon, respectively, the Suite 880 Electrical
Metering Equipment and the Suite 880 Chilled Water Metering Equipment, each as
defined in Exhibit “E” (the “Actual Suite 880 Utility Costs”), and (ii) the
actual cost (without addition of management fees or other markup) of all
electricity and chilled water provided to and/or used in Suite 890 (including,
for the avoidance of doubt, the actual cost of all electricity and chilled water
provided to and/or used in that certain UPS room which serves (but is located
outside of) Suite 890), based upon, respectively, the Suite 890 Electrical
Metering Equipment and the Suite 890 Chilled Water Metering Equipment, each as
defined in Exhibit “E” (the “Actual Suite 890 Utility Costs”; together, with the
Actual Suite 880 Utility Costs, collectively, the “Actual Utility Costs”).

3.5.1 Intentionally Deleted.

3.5.2 Intentionally Deleted.

3.5.3 Generator Fuel. Additionally, Tenant shall pay the cost of all fuel used
by the Back-up Power (defined in Section 7.2) systems serving, providing
electricity to, and/or generating electricity which is used in, for or serving,
the Tenant Space, except to the extent that such fuel is used (i) for and during
the course of the performance of Landlord’s maintenance obligations hereunder
(such fuel usage is referred to herein as “Non-Maintenance BUP Fuel Usage”), or
(ii) as a result of the gross negligence or willful misconduct of Landlord or
any other member of the Landlord Group. Landlord shall bill Tenant not more
frequently than monthly for the actual cost of all Non-Maintenance BUP Fuel
Usage (the “BUP Fuel Payment”). Tenant shall pay the BUP Fuel Payment to
Landlord, as Additional Rent, within thirty (30) days of delivery of such BUP
Fuel Payment invoice. For the avoidance of doubt, it is the intent of the
parties that this Section 3.5.3 represents a mechanism only for Landlord’s cost
recovery with regard to fuel provided to and/or used by or for the Back-up Power
systems serving the Tenant Space, and that there is no intent for Tenant’s BUP
Fuel Payment to include any element of profit to the Landlord in connection
therewith.

 

-5-



--------------------------------------------------------------------------------

4. TAX ON PERSONAL PROPERTY; REAL PROPERTY TAXES.

4.1 Personal Property. Tenant shall be liable and shall pay before delinquency
any and all government fees, taxes, tariffs and other charges levied, separately
assessed or imposed upon or against, directly or indirectly, any of Tenant’s
Personal Property (defined in Section 8.4, below). If any such taxes for which
Tenant is liable are levied or assessed against Landlord or Landlord’s property,
and if Landlord elects to pay the same, Tenant shall pay to Landlord as
Additional Rent, within thirty (30) days of Landlord’s demand therefor, such
demand to be accompanied by reasonably detailed supporting documentation, that
part of such taxes for which Tenant is liable hereunder.

4.2 Additional Taxes. Tenant shall pay to Landlord, as Additional Rent and
within thirty (30) days of Landlord’s demand therefor, and in such manner and at
such times as Landlord shall direct from time to time by written notice to
Tenant, any excise, sales, privilege or other tax, assessment or other charge
(other than income taxes) imposed, assessed or levied by any governmental or
quasi-governmental authority or agency upon Landlord on account of (i) the Rent
(and other amounts) payable by Tenant hereunder (or any other benefit received
by Landlord hereunder), including, without limitation, any gross receipts tax,
license fee or excise tax levied by any governmental authority, (ii) this Lease,
Landlord’s business as a lessor hereunder, and the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy of any
portion of the Tenant Space (including, without limitation, any applicable
possessory interest taxes), (iii) this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Tenant Space, or (iv) otherwise in respect of or as a result of the agreement or
relationship of Landlord and Tenant hereunder (collectively, the “Section 4.2
Taxes”); provided however that, if there is any tax, assessment or charge, which
would otherwise be included within the foregoing definition of Section 4.2 Taxes
that is, wholly or in part, imposed as a substitute tax, assessment or charge
for a Real Property Tax, defined below, such Section 4.2 Tax will be considered
a Real Property Tax to the extent that such tax, assessment or charge is imposed
as a substitute for any Real Property Tax.

4.2.1 Landlord hereby represents and warrants that, to the best of Landlord’s
Actual Knowledge (defined in Section 6.3.2.1, below), there are no Section 4.2
Taxes assessed against Landlord as of the Effective Date.

4.3 Real Property Taxes.

4.3.1 Real Property Taxes. The term “Real Property Taxes” shall mean all taxes,
assessments and governmental charges (foreseen or unforeseen, general or
special, ordinary or extraordinary) whether federal, state, county or municipal
and whether levied by taxing districts or authorities presently taxing the
Property or by others subsequently created or otherwise, and any other taxes and
assessments attributable to the Property or its operation, including but not
limited to ad valorem real property taxes, and all taxes of whatsoever nature
that are imposed in substitution for or in lieu of any of the taxes, assessments
or other charges herein defined; provided, however, Real Property Taxes shall
not include Section 4.2 Taxes or any taxes paid by tenants of the Property as a
separate charge on the value of their leasehold improvements, death taxes,
excess profits taxes, franchise taxes and state and federal income taxes, except
to the extent imposed in substitution for or in lieu of all or any portion of
Real Property Taxes.

4.3.2 The term “Real Property Tax Base Year” is stipulated to be the 2010
calendar year.

4.3.3 The term “Actual Real Property Taxes” shall mean, with respect to each
calendar year during the Term of the Lease, the actual Real Property Taxes for
such year. The term “Tenant’s Proportionate Share of Actual Real Property Taxes”
shall mean, with respect to each calendar year during the Term of this Lease, an
amount equal to the product of (i) the positive difference (if any) obtained by
subtracting the Actual Real Property Taxes applicable to the Real Property Tax
Base Year from the Actual Real Property Taxes applicable to such calendar year,
multiplied by (ii) Tenant’s Proportionate Share, as described in Item 25 of the
Basic Lease Information.

 

-6-



--------------------------------------------------------------------------------

4.3.4 If the Actual Real Property Taxes during any calendar year are greater
than the Actual Real Property Taxes applicable to the Real Property Tax Base
Year, Tenant shall be obligated to pay to Landlord as Additional Rent an amount
equal to Tenant’s Proportionate Share of Actual Real Property Taxes.

4.3.5 On or before December 1, 2010 (or as soon thereafter as reasonably
possible), Landlord shall provide to Tenant a statement of the reasonably
projected annual Real Property Taxes for the Property (the “Projected Real
Property Taxes”). Tenant shall pay to Landlord on the first day of each month
commencing January 1, 2011 and continuing during the Term of the Lease an amount
(each, a “Projected Real Property Tax Installment”) equal to one-twelfth
(1/12) of the product of (i) the positive difference (if any) obtained by
subtracting the Actual Real Property Taxes applicable to the Real Property Tax
Base Year from the Projected Real Property Taxes for such calendar year,
multiplied by (ii) Tenant’s Proportionate Share. Until Tenant has received the
statement of the Projected Real Property Taxes from Landlord, Tenant shall
continue to pay Projected Real Property Tax Installments to Landlord in the same
amount (if any) as required for the last month of the prior calendar year. Upon
Tenant’s receipt of such statement of the Projected Real Property Taxes, Tenant
shall pay to Landlord, or Landlord shall pay to Tenant (whichever is
appropriate), the difference between the amount paid by Tenant as Projected Real
Property Tax Installments prior to receiving such statement and the amount
payable by Tenant therefor as set forth in such statement. Landlord shall
provide Tenant a statement with reasonably detailed supporting documentation on
or before June 15 (or as soon thereafter as reasonably possible) after the end
of each calendar year, showing Tenant’s Proportionate Share of Actual Real
Property Taxes applicable to such calendar year, as compared to the total of the
Projected Real Property Tax Installments for such calendar year. If Tenant’s
Proportionate Share of Actual Real Property Taxes for such calendar year exceeds
the aggregate of the Projected Real Property Tax Installments collected by
Landlord from Tenant with regard to such calendar year, Tenant shall pay to
Landlord, within thirty (30) days following Tenant’s receipt of such statement
with reasonably detailed supporting documentation, the amount of such excess.
However, if Tenant’s Proportionate Share of Actual Real Property Taxes for such
calendar year is less than the aggregate of the Projected Real Property Tax
Installments collected by Landlord from Tenant with regard to such calendar
year, Landlord shall pay to Tenant, within thirty (30) days following Tenant’s
receipt of such statement, the amount of such excess. Landlord shall have the
right from time to time during each calendar year (but not more than twice in
any given calendar year) to revise the Projected Real Property Taxes and provide
Tenant with a revised statement thereof; and, thereafter, Tenant shall pay
Projected Real Property Tax Installments on the basis of the revised statement.
If the Commencement Date is not the first day of a calendar year, or the
expiration or termination date of this Lease is not the last day of a calendar
year, then Tenant’s Proportionate Share of Actual Real Property Taxes shall be
prorated. The foregoing adjustment provisions shall survive the expiration or
termination of the Term of this Lease.

4.3.6 Notwithstanding any other provision herein to the contrary, in no event
shall the aggregate amount of Real Property Taxes collected by Landlord from all
tenants in the Building exceed the Actual Real Property Taxes for said year.
Additionally, an adjustment shall be made by Landlord in computing Real Property
Taxes (and Tenant’s share thereof) to account for any refund received by
Landlord as a rebate of Real Property Taxes actually paid by Tenant to Landlord,
less all costs and fees, if any, including professional, incurred by Landlord in
connection with obtaining any such refund.

5. NO OPERATING EXPENSES. Tenant’s payment of Base Rent (and increases in such
Base Rent) set forth in this Lease is (except as otherwise expressly set forth
herein) intended to cover the expenses (and increases in such expenses) incurred
in the operation, maintenance, management, repair and replacement of the Common
Areas of the Building, including, without limitation, utility charges attributed
to the Common Areas, premiums and other charges for insurance, costs incurred in
connection with service and maintenance contracts, and any administrative or
management fees or charges (collectively, the “Operating
Expenses”). Accordingly, except as otherwise expressly set forth herein, and
subject to the terms of Article 14 hereof with respect to Tenant’s
indemnification obligations, Tenant shall not be liable for and shall not be
required to pay or reimburse Landlord for any additional charges hereunder for
Operating Expenses (or any increases in such Operating Expenses).

 

-7-



--------------------------------------------------------------------------------

6. USE.

6.1 Permitted Use. Subject to Section 1.3, Tenant shall use the Tenant Space
only for (i) general office use within the “security area” as shown on Exhibit
“E-4”, (ii) the placement, maintenance and operation of computer, switch and/or
communications equipment and connections (in accordance with Section 1.3, above)
with the communications cable and facilities of other tenants in the Building,
and (iii) other uses subject to Landlord’s prior written consent, such consent
not to be unreasonably withheld, conditioned or delayed (collectively, the
“Permitted Use”). The foregoing notwithstanding, Tenant shall not operate nor
permit any third party (other than a Customer (defined in Section 10.5, below))
to operate optical multiplexing equipment in the Premises. For the avoidance of
doubt, Landlord and Tenant hereby acknowledge and agree that Customers are
permitted to operate optical multiplexing equipment in the Premises.

6.2 Datacenter Rules and Regulations. Tenant’s use shall be subject to, and
Tenant, and Tenant’s agents, employees and invitees shall comply fully with all
requirements of the Datacenter Rules and Regulations, however, Tenant shall not
be required to comply with any such Datacenter Rules and Regulation if it shall
unreasonably interfere with access to or the beneficial use of the Tenant Space
for the Permitted Use. Landlord shall at all times have the right to change such
rules and regulations or to amend or supplement them in such commercially
reasonable manner as may be deemed by Landlord in the exercise of its sole but
good faith discretion advisable for the safety, care and cleanliness of the
Tenant Space, the Building and the Property and for preservation of good order
therein, all of which Datacenter Rules and Regulations, as changed, amended,
and/or supplemented from time to time, shall be fully carried out and strictly
observed by Tenant; provided, however, that such changes to the Datacenter Rules
and Regulations may not increase Tenant’s monetary obligations under this Lease
or unreasonably interfere with access to or the beneficial use of the Tenant
Space for the Permitted Use. In the event of a conflict between the Datacenter
Rules and Regulations and the terms of this Lease, the terms of this Lease shall
govern (including, without limitation, the provisions of Section 8.3 hereof).
Without limiting the foregoing, for clarification purposes, if under Section 8.3
of this Lease Tenant is not required to obtain Landlord’s consent (or if
Landlord’s consent is deemed given) for Alterations, then no consent or approval
by the Landlord will be required for such Alterations (or any element of such
Alterations) regardless of what is stated in the Datacenter Rules and
Regulations as to required consents or approvals. Tenant shall further be
responsible for the compliance with such Datacenter Rules and Regulations (as
the same may be changed, amended and/or supplemented from time to time) by the
employees, agents and invitees of Tenant. Landlord shall apply the Datacenter
Rules and Regulations uniformly to the tenants of the Building.

6.3 Compliance with Laws; Hazardous Materials.

6.3.1. Compliance with Laws. Tenant, at Tenant’s sole cost and expense, shall
timely take all action required to cause Tenant’s use and Alterations of the
Tenant Space to comply at all times during the Term of this Lease in all
respects with all laws, ordinances, building codes, rules, regulations
(including the Americans with Disabilities Act), orders and directives of any
governmental authority having jurisdiction (including without limitation any
certificate of occupancy), and all covenants, conditions and restrictions
affecting the Property now or in the future applicable to the Tenant Space and
with all rules, orders, regulations and requirements of any applicable fire
rating bureau or other organization performing a similar function (collectively,
“Applicable Laws”) (i) regarding the physical condition of the Premises, but
only to the extent the Applicable Laws pertain to the particular manner in which
Tenant uses and/or configures equipment within the Premises, or (ii) that do not
relate to the physical condition of the Premises but relate to the lawful use of
the Premises. Additionally, Tenant shall not use the Tenant Space, or permit the
Tenant Space to be used, in any manner, or do or suffer any act in or about the
Tenant Space which: (i) violates or conflicts with any Applicable Law;
(ii) causes or is reasonably likely to cause damage to the Property, the
Building, the Tenant Space or the Building and/or Property systems and
equipment, including, without limitation, all fire/life safety, electrical,
HVAC, plumbing or sprinkler, access control (including, without limitation,
Landlord’s Access Control Systems), mechanical, and telecommunications systems
and equipment (collectively, the “Building Systems”); (iii) will invalidate or
otherwise violates a requirement or condition of any fire, extended coverage or
any other insurance policy covering the Property, the Building, and/or the
Tenant Space, or the property located therein, or will increase the cost of any
of the same (unless, at Landlord’s election, Landlord permits an

 

-8-



--------------------------------------------------------------------------------

activity which will cause an increase in any such insurance rates on the
condition that Tenant shall agree in writing to pay any such increase to
Landlord immediately upon demand as Additional Rent); (iv) constitutes or is
reasonably likely to constitute a material nuisance to other tenants or
occupants of the Building or the Property, or any equipment, facilities or
systems of any such tenant; (v) interferes with, or is reasonably likely to
interfere with, the transmission or reception of microwave, television, radio,
telephone, or other communication signals by antennae or other facilities
located at the Property; (vi) amounts to (or results in) the commission of waste
in the Tenant Space, the Building or the Property; (vii) intentionally deleted;
or (viii) is other than the Permitted Use. Tenant shall be responsible for any
losses, costs or damages in the event that unauthorized parties gain access to
the Tenant Space or the Building through access cards, keys or other access
devices provided to Tenant by Landlord. Tenant shall promptly upon demand
reimburse Landlord as Additional Rent for any additional premium charged for any
insurance policy by reason of Tenant’s failure to comply with the provisions of
this Section 6.3.1.

During the Term, Landlord shall comply with all Applicable Laws regarding the
Premises and the Building except to the extent Tenant must comply under
Section 6.3.1(a).

6.3.1.1 Landlord hereby represents and warrants that, to the best of Landlord’s
Actual Knowledge (defined in Section 6.3.2.1, below), as of the Effective Date,
neither the Building nor the Tenant Space are in violation of any Applicable Law
or of the rules, orders, regulations and requirements of any applicable fire
rating bureau or other organization performing a similar function that govern
the Building and/or the Tenant Space.

6.3.2 Hazardous Materials. No Hazardous Materials (defined below) shall be
Handled (defined below) upon, about, in, at, above or beneath the Tenant Space
or any portion of the Building or the Property by or on behalf of Tenant, its
Transferees (defined in Section 10.1, below) or partners, or their respective
contractors, clients, officers, directors, partners, employees, servants,
representatives, licensees, agents, or invitees (collectively, the “Tenant
Parties”). Additionally, Tenant shall not use the Tenant Space, or permit the
Tenant Space to be used, in any manner which may directly or indirectly lead to
any non-compliance with any Environmental Law. Notwithstanding the foregoing,
normal quantities of those Hazardous Materials customarily used in the conduct
of the Permitted Use may be used at the Tenant Space without Landlord’s prior
written consent, but only in compliance with all applicable Environmental Laws
(defined below). Notwithstanding the foregoing, Tenant shall not have any
liability (and shall not be required to remediate any condition) relating to
Hazardous Materials which existed in, upon or under the Premises as of the
Commencement Date, except for any of same that were placed (and/or resulted from
conditions caused ) by Tenant or any other Tenant Party.

No Hazardous Materials (defined below) shall be Handled upon, about, in, at,
above or beneath the Tenant Space or any portion of the Building or the Property
by or on behalf of Landlord or Landlord’s partners, or their respective
contractors, clients, officers, directors, partners, employees, servants,
representatives, licensees, agents, or invitees (collectively, the “Landlord
Parties”). Additionally, Landlord shall not use the Building, or permit the
Building or portions thereof to be used, in any manner which may directly or
indirectly lead to any non-compliance with any Environmental Law.
Notwithstanding the foregoing, normal quantities of those Hazardous Materials
customarily used in the operation of the Building and/or otherwise by occupants
and/or owners of the Building, and/or that would otherwise be consistent with
Institutional Owner Practices (defined below in Section 8.3,) may be used at the
Building, but only in compliance with all applicable Environmental Laws.
“Environmental Laws” shall mean and include all now and hereafter existing
Applicable Laws regulating, relating to, or imposing liability or standards of
conduct concerning public health and safety or the environment. “Hazardous
Materials” shall mean and include: (1) any material or substance: (i) which is
defined or becomes defined as a “hazardous substance,” “hazardous waste,”
“infectious waste,” “chemical mixture or substance,” or “air pollutant” under
Environmental Laws; (ii) containing petroleum, crude oil or any fraction
thereof; (iii) containing polychlorinated biphenyls (PCB’s); (iv) asbestos,
asbestos-containing materials or presumed asbestos-containing materials
(collectively, “ACM”); (v) which is radioactive; (vi) which is infectious; or
(2) any other material or substance displaying toxic, reactive, ignitable,
explosive or corrosive characteristics, and are defined, or become defined by
any Environmental Law. “Handle,” “Handled,” or “Handling” shall mean any
installation, handling, generation, storage, treatment, use, disposal,
discharge, release, manufacture, refinement, presence, migration, emission,
abatement, removal, transportation, or any other activity of any type in
connection with or involving Hazardous Materials.

 

-9-



--------------------------------------------------------------------------------

6.4 Electricity Consumption Threshold. Tenant’s actual electricity consumption
for the Premises, as reasonably determined by Landlord pursuant to such
measurement method or methods as Landlord shall employ from time to time acting
consistently with Institutional Owner Practices (including, without limitation,
the use of submeters and/or pulse meters, electrical surveys and/or engineer’s
estimates), shall not at any time, exceed the number of watts for the Premises
(a) specified in Item 1 of Exhibit “F”, as it relates to Suite 880 (the “Suite
880 Electricity Consumption Threshold”), and (b) specified in Item 1 of Exhibit
“F-1”, as it relates to Suite 890 (the “Suite 890 Electricity Consumption
Threshold”; the Suite 880 Electricity Consumption Threshold and the Suite 890
Electricity Consumption Threshold are referred to herein, in general, as the
“Electricity Consumption Threshold”). All equipment (belonging to Tenant or
otherwise) located within the Premises shall be included in the calculation of
Tenant’s actual electricity consumption for the Premises. For the avoidance of
doubt, Landlord and Tenant acknowledge that the Electricity Consumption
Threshold exists, so that Landlord is better able to (a) budget the amount of
power available at the Building among the existing and future tenants of the
Building, (b) enhance the safeguarding, in accordance with National Electrical
Code Guidelines, of person and property in the Premises, and (c) operate the
Premises consistent with Institutional Owner Practices. In the event that the
electricity consumption in the Premises does exceed the Electricity Consumption
Threshold (each such event, an “ECT Overage”), Tenant agrees to take immediate
action (after Tenant has received notice of such ECT Overage from Landlord) to
power down items of equipment in the Tenant Space in order to cause power
consumption in the Premises to be at or below the Electricity Consumption
Threshold. Additionally, in the event that (i) Tenant receives a notice from
Landlord related to any ECT Overage, and (ii) Tenant has not remedied such ECT
Overage within seventy-two (72) hours after its receipt of such notice from
Landlord, then Landlord may deliver to Tenant a notice (an “ECT Default Notice”)
of such default. Tenant’s failure to remedy such ECT Overage within forty-eight
(48) hours after its receipt of an ECT Default Notice shall be considered an
Event of Default hereunder. Additionally, (a) if, despite Tenant’s attempt at
remedying the ECT Overage, the Tenant Space exceeds the Electricity Consumption
Threshold three (3) times in any thirty (30) day period (about which Tenant
receives written notice each time from Landlord), then such third
(3rd) occurrence shall be considered an Event of Default hereunder; and
(b) Tenant’s rights related to Interruptions of Landlord’s Services shall not be
in effect for any Interruptions of Landlord’s Services which occur during, or
because of, an ECT Overage. Landlord hereby agrees that, upon receipt of
Tenant’s reasonable request therefor (such requests not to exceed one (1) per
calendar month), Landlord will provide Tenant with the opportunity to observe
the Suite 880 Electrical Metering Equipment and the Suite 890 Electrical
Metering Equipment for the sole purpose of determining Tenant’s then-current
electricity consumption at the Premises, provided that a representative of
Landlord is available to accompany Tenant during such observation.

6.5 Structural Load. Tenant shall not place a load upon the Premises exceeding
the number of pounds of live load per square foot (a) specified in Item 5 of
Exhibit “F”, as it relates to Suite 880, and (b) specified in Item 5 of Exhibit
“F-1”, as it relates to
Suite 890.

7. SERVICES TO BE PROVIDED TO THE TENANT SPACE.

7.1 Access Control. Landlord will provide access control as follows:
(i) Landlord will operate a check-in desk at the Building’s main entrance
twenty-four (24) hours per day, seven (7) days per week, (ii) Landlord has
installed a video surveillance system in Suite 880 inside the Premises
surveilling only the points of egress and the EPO button, (iii) Landlord has
installed a video surveillance system in Suite 890 inside the Premises
surveilling only the points of egress and the EPO button, and (iv) Landlord has
installed video surveillance system in the Common Area of the Building
(collectively, “Landlord’s Access Control Systems”). Landlord hereby agrees not
to install any video surveillance inside the Premises other than that which is
included in Landlord’s Access Control Systems. Landlord disclaims any and all
other responsibility or obligation to provide additional access control (or any
security) to the Building, the Tenant Space, or any portion of any of the above.
Landlord shall not, under any circumstances, be responsible for providing or
supplying security services to the Tenant Space or any part of the Building in
excess of the Landlord’s Access Control Systems expressly set forth in this
Section 7.1

 

-10-



--------------------------------------------------------------------------------

(and Landlord shall not under any circumstances be deemed to have agreed to
provide any services in excess of the above specified Landlord’s Access Control
Systems). Subject to Landlord’s approval of the plans and specifications
therefor and the contractors who will perform such work, Tenant shall install,
at its sole cost and expense, its own security system (“Tenant’s Security
System”) for the Premises. Tenant shall furnish Landlord with a copy of all key
codes, access cards or other entry means and ensure that Landlord shall have
access to the Premises at all times, subject to the terms of Section 17.16,
below. Additionally, Tenant shall ensure that Tenant’s Security System shall
comply with all Applicable Laws, and in no event shall Landlord be liable for
the malfunctioning thereof. Tenant acknowledges and agrees that it understands
that all persons in the Premises and the activities of all such persons are and
shall be subject to surveillance by video camera and/or otherwise by Landlord’s
agents and employees at the points of egress and the EPO buttons.

7.1.1 Landlord and Tenant specifically acknowledge that Tenant, at Tenant’s
cost, may remove Landlord’s electronic “key card” systems (the “Key Card
Systems”) that, on the Commencement Date, control access to each of Suites 880
and 890; provided, however, that (a) Tenant obtains Landlord’s prior written
approval (not to be unreasonably withheld, conditioned or delayed) of the plans
and specifications of Tenant’s Security System prior to such removal, in
accordance with the terms and conditions of Section 8.3, below, (b) Tenant
notifies Landlord at least ten (10) days in advance of such removal, and
(c) prior to the expiration or upon the earlier termination of this Lease,
Tenant shall restore the Key Card Systems to their original locations and
functionality that existed as of the Commencement Date.

7.2 Other Landlord’s Services.

7.2.1 Electricity Service Levels. Landlord shall furnish electricity and back-up
power and other services to the Premises in accordance with the specifications
set forth in (a) Items 1, 2 and 3, respectively, of Exhibit “F” attached hereto,
with respect to
Suite 880, and (b) Items 1,2 and 3, respectively, of Exhibit “F-1” attached
hereto, with respect to Suite 890 (collectively, the “Electrical Service”). The
obligation of Landlord to provide electricity to the Tenant Space shall be
subject to the rules, regulations and requirements of the supplier of such
electricity and of any governmental authorities regulating providers of
electricity and shall be limited to providing the Electricity Consumption
Threshold (as defined in Section 6.4). Except as expressly set forth in Items 2
& 3 of Exhibit “F” with respect to Suite 880, and Items 2 & 3 of Exhibit “F-1”
with respect to Suite 890, Tenant shall be solely responsible for all additional
emergency, supplemental or back-up power systems (“Back-Up Power”) for use in
the Tenant Space.

7.2.2 HVAC Service Levels. Landlord shall furnish heating, ventilation and air
conditioning to the Premises in accordance with the specifications set forth in
(a) Item 4 of Exhibit “F” attached hereto, with respect to Suite 880, and
(b) Item 4 of
Exhibit “F-1” attached hereto, with respect to Suite 890 (collectively, the
“HVAC Service”).

7.2.3 Access to Tenant Space. Notwithstanding anything to the contrary in this
Lease, Tenant shall have access to the Tenant Space twenty-four (24) hours per
day, seven (7) days per week, three-hundred and sixty five (365) days per year
(the “Access Service”; together, with the Electrical Service and the HVAC
Service, collectively, the “Essential Services”).

7.2.3 Other Services. Landlord shall also furnish or cause to be furnished to
the Premises the following utilities and services (at no charge to Tenant):

(a) Tenant shall have the right to use non-reserved parking on the Property on a
first-come, first-served basis;

(b) Hot and cold water for drinking and restroom purposes shall be available on
the eighth (8th) floor of the Building seven (7) days a week.

 

-11-



--------------------------------------------------------------------------------

(c) Non-attended automatic passenger elevator service shall be available
twenty-four (24) hours per day seven (7) days a week. Attended freight elevator
service shall be available Monday through Friday from 6 a.m. to 6 p.m. After
hours freight elevator service is available at Tenant’s cost, and subject to
local union rules.

(d) Customary janitorial, trash removal and cleaning services Monday through
Friday or Sunday through Thursday in and about the Common Areas.

7.3 Interruption of Services.

7.3.1 Except as expressly provided in this Lease (including, without limitation,
as expressly set forth in Section 7.3.2 below), Landlord shall not be liable or
responsible to Tenant for any loss, damage or expense of any type which Tenant
may sustain or incur if the quantity or character of the utility provided
electric service is changed, is no longer available, or is no longer suitable
for Tenant’s requirements. Additionally, except as expressly provided in this
Lease (including, without limitation, as expressly set forth in Section 7.3.2
below), no interruption or malfunction of any electrical or other service
(including, without limitation, heating ventilation and air conditioning,
collectively, “HVAC”) to the Premises (or to any other portion of the Building
or Property) shall, in any event, (i) constitute an eviction or disturbance of
Tenant’s use and possession of the Tenant Space, (ii) constitute a breach by
Landlord of any of Landlord’s obligations under this Lease, (iii) render
Landlord liable for damages of any type or entitle Tenant to be relieved from
any of Tenant’s obligations under this Lease (including the obligation to pay
Base Rent, Additional Rent, or other charges), (iv) grant Tenant any right of
setoff or recoupment, (v) provide Tenant with any right to terminate this Lease,
or (vi) make Landlord liable for any injury to or interference with Tenant’s
business or any punitive, incidental or consequential damages (of any type),
whether foreseeable or not, whether arising from or relating to the making of or
failure to make any repairs, alterations or improvements, or whether arising
from or related to the provision of or failure to provide for or to restore any
service in or to any portion of the Property, the Building or the Premises. In
the event of any interruption, however, Landlord shall employ commercially
reasonable efforts to restore such service or cause the same to be restored in
any circumstances in which such restoration is within the reasonable control of
Landlord and the interruption at issue was not caused in whole or in part by any
action of Tenant.

7.3.2 Notwithstanding the foregoing, in the event that (a) there is an
interruption of Landlord’s Essential Services in the nature of (i) a violation
of the service levels described in Exhibit “F”, attached hereto, with regard to
Suite 880, or (ii) a violation of the service level described in Exhibit “F-1”,
attached hereto, with regard to Suite 890, (b) such interruption of Landlord’s
Essential Services is not caused by any act or omission of Tenant or Tenant’s
employees, agents, invitees or contractors, nor by a Casualty (as defined and
dealt with in Section 9.1.1, below), nor by an ECT Overage, and (c) Tenant is
prevented from using (and actually does not use) the Tenant Space, or any
portion thereof, in the ordinary course of Tenant’s business (which, for the
avoidance of doubt, and for the purposes of this Lease, means the operation of
Tenant’s business in the affected portion of the Tenant Space is adversely
impacted), as determined by Tenant, for a period in excess of the timeframe
specified in Item 15 of the Basic Lease Information (the “Eligibility Period”)
as a result of such interruption of Landlord’s services (such an interruption,
an “Interruption of Landlord’s Services”), Tenant shall, as its exclusive remedy
therefor, except as otherwise expressly set forth herein (including
Section 16.1), be entitled to an equitable abatement of Base Rent as set forth
in Item 15 of the Basic Lease Information. The foregoing notwithstanding, if
Tenant fails to take advantage of the redundant electrical design of the
Premises (e.g. Tenant “single-cords” its equipment in a scenario where
“dual-cording” of Tenant’s equipment is available), and there occurs an
interruption of electrical service to the Tenant Space, which could have been
avoided if Tenant had, in fact, taken proper advantage of such electrical
redundancies, then such interruption will not be deemed to be an Interruption of
Landlord’s Services. Additionally, in the event that (a) Tenant or its pertinent
designees have produced the pertinent identification document and/or credentials
that are required to enter the Building, (b) are in an outwardly visible
condition that does not represent a real or perceived threat to the Building or
the Tenant Space, and (c) are denied access to the Tenant Space for a period in
excess of six (6) consecutive hours, Tenant shall, as its exclusive remedy be
entitled to an equitable abatement of Base Rent equal to 1/30th of the Base Rent
for a given month.

 

-12-



--------------------------------------------------------------------------------

7.3.3 In addition to Tenant’s right to abatement of Base Rent, in the event a
Continuous Outage (as hereinafter defined) occurs, Tenant may terminate this
Lease by delivering to Landlord within ten (10) business days following the
occurrence of the Continuous Outage, written notice (“Tenant’s Continuous Outage
Termination Notice”) of such termination. Tenant’s failure to timely deliver
Tenant’s Continuous Outage Termination Notice shall automatically extinguish
Tenant’s right to terminate this Lease with respect to that particular
Continuous Outage. As used herein the term “Continuous Outage” means an
Interruption of Landlord’s Services occurs and continues for thirty
(30) consecutive days, regardless of whether or not such Interruption of
Landlord’s Services was caused by Force Majeure.

7.3.4 In addition to Tenant’s right to abatement of Base Rent, in the event a
Chronic Outage (as hereinafter defined) occurs, Tenant may terminate this Lease
by delivering to Landlord within ten (10) business days following the occurrence
of the Chronic Outage, written notice (“Tenant’s Chronic Outage Termination
Notice”) of such termination. Tenant’s failure to timely deliver Tenant’s
Chronic Outage Termination Notice shall automatically extinguish Tenant’s right
to terminate this Lease with respect to that particular Chronic Outage. As used
herein the term “Chronic Outage” means that four (4) or more times within a
twelve (12) consecutive month period, there occurs separate/independent
Interruptions of Landlord’s Services, each occurrence of which continues for
twelve (12) or more consecutive hours, regardless of whether or not such
Interruption of Landlord’s Services was caused by Force Majeure.

8. MAINTENANCE; ALTERATIONS.

8.1 Landlord Maintenance. Except as provided in this Section 8.1, Landlord shall
have no obligation to repair and/or maintain the Tenant Space. Landlord will
maintain and keep in a safe and good order and clean condition (with a
maintenance schedule and practices at least as comprehensive as the Minimum
Landlord Maintenance Threshold (as defined below)) the Pathway (but not the
Additional Conduits), the PDUs serving the Premises, Landlord’s Access Control
Systems, the HVAC, UPS plant, Back-up Power, and fire suppression systems
serving the Premises and other similar equipment installed for the benefit of
multiple tenants of the Building, the structure, floors and foundation of the
Building, the exterior walls and windows in the Building and the roof of the
Building, the Building Systems, the Common Areas, and the Common Area heating,
air conditioning and ventilation system within the Building. Landlord shall use
commercially reasonable efforts to, (i) maintain battery capacity in the UPS
plant for Suite 880, as specified in Item 2 of Exhibit “F”, (ii) maintain
battery capacity in the UPS plant for Suite 890, as specified in Item 2 of
Exhibit “F-1”, (iii) maintain Suite 880 temperature within the range specified
in Item 4(a) of Exhibit “F”, (iv) maintain Suite 890 temperature within the
range specified in Item 4(a) of Exhibit “F-1”, (v) maintain Suite 880 relative
humidity within the range specified in Item 4(b) of Exhibit “F”, and
(vi) maintain Suite 890 relative humidity within the range specified in
Item 4(b) of Exhibit “F-1”. In any event, Landlord shall perform its obligations
under this Section 8.1 in accordance with Section 17.16 hereof.

8.1.1 If Landlord fails (a) to commence a commercially reasonable cure for an
Interruption of Landlord’s Services related to any item on Exhibit “F” or
Exhibit “F-1” within forty-eight (48) hours from the time Landlord receives
Tenant’s notice of the need for such cure, and to diligently pursue the
completion thereof in a manner consistent with first class datacenter operations
practices, or (b) to perform its maintenance obligations under Section 8.1
within fifteen (15) days of the scheduled or rescheduled date for such
maintenance, and cure such failure within ten (10) days following notice from
Tenant of same, then (in the event of (a) or (b)) Tenant shall have the remedy
of Tenant Self-Help described below; provided, however, in any event where
Tenant intends to exercise its rights contained herein with regard to equipment
located outside of the Premises, (i) Tenant may not do so unless and until
Tenant obtains insurance policies consistent with Landlord’s insurance policy
requirements set forth in Section 9.3 hereof and complying with, and which shall
be subject to, the “Requirements” paragraph set forth on Exhibit “B”, and
(ii) Tenant hereby agrees to indemnify, defend, and hold harmless Landlord and
the Landlord Group from and against (and to reimburse Landlord and the Landlord
Group) for any and all Claims arising directly from Tenant’s gross negligence or
willful misconduct in the performance of Tenant Self-Help in any portion of the
Building or the Property by Tenant or any other Tenant Party or any person

 

-13-



--------------------------------------------------------------------------------

engaged by Tenant or any other Tenant Party to perform such Tenant Self-Help. If
Landlord has failed to perform as provided under the prior sentence, Tenant may
(subject to the terms of this Section 8.1.1), but shall not be obligated to,
perform all necessary or appropriate maintenance and repair to any equipment
serving the Premises, provided, however, that for any such maintenance or
repair, Tenant shall use one of Landlord’s pre-approved contractors listed on
Schedule “2” to Exhibit “H” attached hereto (such list, subject to modification
thereof by Landlord from time to time, “Landlord’s Pre-Approved Contractors”)
(“Tenant Self-Help”), and any amounts actually expended by Tenant to effect such
repair and/or maintenance shall be reimbursed by Landlord to Tenant within
thirty (30) days after receipt of Tenant’s written demand therefor. The
foregoing notwithstanding, in the event that any action of Tenant Self-Help
causes an event in the Tenant Space (which would have otherwise been an
Interruption of Landlord’s Services hereunder), then such interruption will not
be deemed to be an Interruption of Landlord’s Services.

8.1.2 Landlord’s current preventative maintenance schedule is attached hereto as
Exhibit “I” (the “Current PM Schedule”). Landlord agrees to use commercially
reasonable efforts to give Tenant notice of any material changes in such
schedule in advance of implementing such change (however, the foregoing shall
not excuse Landlord from adhering to the higher standard of overall amount and
level of maintenance dictated by any of the following: (i) the Current PM
Schedule, (ii) the maintenance schedule recommended by the manufacturer of a
particular Building System, or (iii) Institutional Owner Practices (the
applicable higher standard being the “Minimum Landlord Maintenance Threshold”).
Landlord shall use commercially reasonable efforts to provide Tenant with
Landlord’s preventative maintenance schedule with respect to such equipment one
year in advance. Although Landlord will use reasonable efforts to substantially
adhere to the maintenance schedule provided to Tenant, Tenant acknowledges that
Landlord may deviate from such schedule (however, the foregoing shall not excuse
Landlord from adhering to the Minimum Landlord Maintenance Threshold). During
the Term, Tenant shall have the right to confirm Landlord’s compliance with
Landlord’s maintenance schedule by inspecting Landlord’s books and records with
respect thereto (“Books and Records”), interviewing Landlord’s relevant
employees or contractors, and visually inspecting the related equipment
(collectively, “Tenant’s Maintenance Inspection”), but in no event more
frequently than twice in a twelve (12) month period during the Term. Tenant
shall exercise the foregoing right by delivering prior written notice (“Tenant’s
Inspection Notice”) to Landlord of Tenant’s intent to perform Tenant’s
Maintenance Inspection, detailing the equipment for which the Books and Records
are requested and/or which Tenant wishes to visually inspect. Any visual
inspection shall be performed during Landlord’s normal business hours at a time
reasonably designated by Landlord. Landlord shall respond to Tenant’s request to
perform an inspection within five (5) business days after receipt of Tenant’s
Inspection Notice by delivering to Tenant copies of the requested Books and
Records and, if a request for an interview or a visual inspection is included in
Tenant’s Inspection Notice, designating the time at which Tenant may perform its
interview or visual inspection. If Tenant’s inspection reveals that Landlord is
delinquent in complying with Landlord’s maintenance schedule, Tenant shall
deliver written notice to Landlord of such delinquency including reasonable
detail of such delinquency, and Landlord shall cure such delinquency within the
time allowed Landlord pursuant to Section 16.1 of this Lease, failing which
Landlord shall be in default of its obligations hereunder.

8.1.3 In connection with the foregoing, in the event that Tenant desires that
Landlord make a change (over and above the Minimum Landlord Maintenance
Threshold) to Landlord’s then existing Current PM Schedule or other standards or
procedures related to Landlord’s maintenance obligations hereunder (other than a
change needed to adhere to the Minimum Landlord Maintenance Threshold, a “PM
Change”), Tenant agrees to provide Landlord written notice of such PM Change
request (the “PM Change Request”) no fewer than twenty (20) days prior to the
next scheduled occurrence of the activity to which the PM Change applies. In the
event that Landlord is reasonably able to grant the PM Change, Landlord shall
notify Tenant of the estimated costs related to the PM Change (the “PM Change
Cost Estimate”), if any, within three (3) business days after Landlord’s receipt
of the PM Change Request. Tenant agrees to notify Landlord within five
(5) business days after Tenant’s receipt of the PM Change Cost Estimate as to
whether or not Tenant elects to have the PM Change implemented. If, in fact,
Tenant does timely elect to have the PM Change implemented, Tenant shall pay
Landlord the actual amount of the costs incurred by Landlord in connection with
the PM Change within thirty (30) days after Tenant’s receipt of an invoice for
same from Landlord.

 

-14-



--------------------------------------------------------------------------------

8.2 Tenant’s Maintenance. During the Term of this Lease, Tenant shall, at
Tenant’s sole cost and expense, maintain the Tenant Space (including all
Additional Conduits) and Tenant’s equipment therein in a safe and good order and
clean condition (and in at least as good order and clean condition as when
Tenant took possession), ordinary wear and tear and damage by Casualty excepted.
If Tenant fails to perform its covenants of maintenance and repair hereunder, or
if Tenant or any of Tenant’s technicians or representatives physically damages
the Property, the Building or any portion of any of the above, or the personal
property of any other tenant or occupant, Landlord may, but shall not be
obligated to, perform all necessary or appropriate maintenance and repair, and
any amounts expended by Landlord in connection therewith, plus an administrative
charge of ten percent (10%), shall be reimbursed by Tenant to Landlord as
Additional Rent within thirty (30) days after Landlord’s demand therefor.

8.3 Alterations. Notwithstanding any provision in this Lease to the contrary,
Tenant shall not make or cause to be made any alterations, additions,
improvements or replacements to the Tenant Space or any other portion of the
Building or Property (collectively, “Alterations”) without the prior written
consent and approval of Landlord, which consent and approval may not be
unreasonably withheld, conditioned or delayed; provided, however, that
Landlord’s consent shall not be required for any usual and customary
installations, repairs, maintenance, and removals of equipment and
telecommunication cables within the Tenant Space if and to the extent that such
installations, repairs, maintenance, and removals (i) are usual and customary
within the industry, (ii) are of a type and extent which are customarily
permitted to be made without consent by landlords acting consistently with
Institutional Owner Practices (defined below) leasing similar space for similar
uses to similar tenants, (iii) are in compliance with the Datacenter Rules and
Regulations, and (iv) will not affect the Building’s structure, the provision of
services to other Building tenants, or the Building’s electrical, plumbing,
HVAC, life safety or mechanical systems. For example, Landlord’s consent would
be required for the installation of overhead ladder racks that are attached to
the ceiling and Landlord’s consent would not be required for the installation of
equipment which does not involve drilling into the floor or ceiling. For
purposes hereof, “Institutional Owner Practices” shall mean practices that are
consistent with the practices of the majority of the institutional owners of
institutional grade, first-class datacenter or telecommunications projects in
the United States of America. Landlord and Tenant acknowledge and agree that
(a) Landlord’s Installations are hereby deemed to be Alterations hereunder;
(b) all Alterations not requiring Landlord’s consent shall be left as part of
the Premises upon the expiration or earlier termination of this Lease in good
and operable condition, ordinary wear and tear and damage by Casualty not caused
by any Tenant Party excepted; and (c) for all Alterations requiring Landlord’s
consent hereunder, Landlord will designate whether or not such Alterations must
be removed (or restored) at the expiration or earlier termination of the Lease
at the time Landlord provides such consent. Additionally, Landlord and Tenant
agree that Landlord shall provide its consent (or objections) with regard to
Tenant’s requests for Alterations consent within ten (10) business days after
Landlord’s receipt of such request. In the event that Landlord has failed to
provide its consent (or objections) within the prescribed ten (10) business day
period, Landlord will be deemed to have consented with regard to such request
for Alterations consent; provided that (i) such request for Alterations consent
contains the phrase “DATED MATERIAL ENCLOSED. RESPONSE IS REQUIRED WITHIN TEN
BUSINESS DAYS AFTER LANDLORD’S RECEIPT HEREOF”, in all capital letters (no
smaller than sixteen (16) point font) in a conspicuous location inside the
package in which such request for Alterations consent is provided to Landlord;
(ii) such request for Alterations consent contains three (3) full sets of
drawings (two full size hard copies, and one full set of drawings on CD); and
(iii) in the event that Landlord has not responded within the applicable notice
period, Tenant agrees to provide Landlord one (1) additional written notice and
one (1) additional business day in which to respond, prior to such deemed
approval taking effect. The foregoing notwithstanding, if the Alterations
consent request is received by Landlord after month 12 of the Term, and if
Landlord engages a third party engineer to review Tenant’s request for
Alterations consent (and Landlord shall notify Tenant within ten (10) days of
receiving Tenant’s request for Alterations whether such outside engineering
review will be commissioned), Landlord shall provide its consent (or objections)
with regard to Tenant’s requests for Alterations consent within thirty
(30) calendar days after Landlord’s receipt of such request. In any instance
where Tenant desires to conduct Alterations, Tenant’s contractors, laborers,
materialmen and others furnishing labor or materials for Tenant’s job must work
in harmony and not interfere with any labor utilized by Landlord, Landlord’s
contractors or mechanics or by any other tenant or such other tenant’s
contractors or mechanics; and if at any time such entry by one (1) or more
persons furnishing labor or materials for Tenant’s work shall cause

 

-15-



--------------------------------------------------------------------------------

disharmony or interference for any reason whatsoever without regard to fault,
the consent granted by Landlord to Tenant and/or the express or implied
permission for such persons to enter the Premises may be withdrawn at any time
upon written notice to Tenant. Additionally, all such contractors, laborers,
materialmen and others must obtain (and provide Landlord evidence of) such
insurance as Landlord may reasonably require, prior to any such entry.

8.3.1 Additional Conduit. Landlord and Tenant agree that Landlord has given its
pre-approval, in concept, as it relates to Tenant’s installation of the
Additional Conduits set forth on Exhibit “E-1”. However, Landlord and Tenant
acknowledge that such pre-approval only represents approval by Landlord with
regard to the concept of such an installation, and that each such Additional
Conduit remains subject to Landlord’s review and approval (not to be
unreasonably withheld, conditioned or delayed) with regard to the plans and
specifications thereof.

8.3.2 Conceptually Pre-Approved Alterations. Landlord and Tenant agree that
Landlord has given its pre-approval, in concept, as it relates to the
Conceptually Pre-Approved Alteration set forth in Exhibit “E”. However, Landlord
and Tenant acknowledge that such pre-approval only represents approval by
Landlord with regard to the concept of such an installation, and that such
Conceptually Pre-Approved Alteration remain subject to Landlord’s review and
approval with regard to the plans and specifications thereof.

8.3.2.1 Conditionally Pre-Approved Alterations. Landlord and Tenant acknowledge
and agree that Tenant has requested Landlord’s consent with regard to the
specific Alteration defined on Exhibit “E” as the “Premises
Re-configuration”. Landlord does hereby provide its consent with regard to the
Premises Re-configuration, and confirms that Tenant shall not be required to
restore the Premises to its condition prior to the Premises Re-configuration
(i.e., Tenant shall not have to return the CRAH units and PDU’s to their
location within the Premises prior to the Premises Re-configuration) at the
expiration or earlier termination of this Lease, subject to the following
conditions:

(a) such Premises Re-Configuration must be completed by Tenant at Tenant’s sole
cost and expense,

(b) Tenant must engage only the same contractors (general, sub & architectural
and engineering) who installed the equipment that Tenant desires to re-configure
and Tenant must otherwise take such actions as are required by such contractors
such that the Premises Re-configuration shall have no effect on the contractor
and supplier warranties that are in effect on the Effective Date with regard to
the work and equipment installed in the Premises as of the Effective Date,
whether or not such items are moved or affected by the Premises Re-configuration
(i.e., Tenant is taking on the responsibility that none of the warranties
affecting the Tenant Space will be affected and/or voided in connection with the
Premises Re-configuration);

(c) Tenant must obtain all permits required by Applicable Law with regard to the
Premises Re-Configuration and provide Landlord with copies of same prior to
undertaking the Premises Re-Configuration;

(d) the Premises Re-Configuration shall not be deemed to have been completed,
unless and until (i) the Premises shall have been re-commissioned (A) at
Tenant’s sole cost and expense, (B) in Landlord’s presence (or in the presence
of a representative designated by Landlord) and in accordance with the terms of
Exhibit “L” attached hereto (the “Commissioning Criteria”), and (C) to the level
of testing that is mutually agreed to by Landlord and Tenant, each exercising
reasonable discretion, and (ii) Tenant’s commissioning agent has delivered to
Landlord a letter confirming such re-commissioning, substantially in the form
attached hereto as Exhibit “L-1” (the “Commissioning Complete Letter”).

(e) from and after the Effective Date until the date upon which condition (d),
above, has been completed, no conditions or occurrences, which would otherwise
have been an Interruption of Landlord’s Services, will be deemed to have been an
Interruption of Landlord’s Services, and Landlord shall have no obligation to
provide the Service Levels set forth in Item 2 or Item 3 of Exhibit “F” or
Exhibit “F-1”.

 

-16-



--------------------------------------------------------------------------------

8.4 Removal of Cable, Wiring, Connecting Lines, Equipment and Personal Property.
Tenant agrees that, upon the expiration or earlier termination of this Lease,
Tenant (or, failing which, a contractor designated by Landlord) shall at
Tenant’s sole cost and expense, promptly remove all of Tenant’s Personal
Property (defined below), and shall restore those portions of the Building
and/or the Tenant Space damaged by such removal of (or by the initial
installation of) such Tenant’s Personal Property to their condition immediately
prior to the installation or placement of such items. If Tenant fails to
promptly remove any such Tenant’s Personal Property pursuant to this
Section 8.4, Landlord shall have the right to remove such Tenant’s Personal
Property and to restore those portions of the Building and/or the Tenant Space
damaged by such removal to their condition immediately prior to the installation
or placement of such Tenant’s Personal Property, in which case Tenant agrees to
reimburse Landlord within thirty (30) days of Landlord’s demand therefor, for
all of Landlord’s costs of removal and restoration plus an administrative fee
equal to ten percent (10%) of such cost. For purposes hereof, “Tenant’s Personal
Property” shall mean, collectively, all cable, wiring, connecting lines, and
other installations, equipment or property installed or placed by, for, through,
under or on behalf of Tenant or any Tenant Party anywhere in the Building and/or
the Tenant Space [other than equipment or property owned, leased or licensed by
Landlord or any other member of the Landlord Group]. Additionally, for the
purposes of clarity, the parties acknowledge that Tenant’s Personal Property
includes all equipment or property [other than equipment or property owned,
leased or licensed by Landlord or any other member of the Landlord Group]
installed and/or placed anywhere in the Building and/or the Tenant Space by any
party specifically and solely in order to provide any service to Tenant or any
Tenant Party (e.g., data storage/archiving and data recovery type equipment that
is utilized by or for Tenant or any Tenant Party in the Tenant Space, but which
is actually owned by a third party, other than Landlord or any other member of
the Landlord Group).

9. CASUALTY; TAKING; INSURANCE.

9.1 Casualty; Taking.

9.1.1 If at any time during the Term of this Lease, a material portion of the
Building shall be (i) damaged or destroyed by fire or other casualty (a
“Casualty”) or (ii) taken under the power of eminent domain or condemned by any
competent authority for any public or quasi-public use or purpose, or sold to
prevent the exercise thereof (a “Taking”), then Landlord shall have the right to
elect, in Landlord’s sole and absolute discretion, to either (a) terminate this
Lease by delivery of written notice (a “Termination Notice”) thereof to Tenant
(but only if the other leases at the Building that are similarly affected by
such Casualty or Taking are terminated) or (b) to continue this Lease, in which
case, Landlord shall repair and reconstruct the Tenant Space to substantially
the same condition in which they existed immediately prior to such Casualty or
Taking. For the avoidance of doubt, however, such repair and reconstruction
obligations shall not be deemed to include any obligation on the part of
Landlord with regard to any of Tenant’s Personal Property. If as a result of the
Casualty, the Tenant Space is unfit for use by Tenant in the ordinary conduct of
Tenant’s business and actually is not used by Tenant, then Landlord shall
provide written notice (the “Restoration Notice”) to Tenant as soon as
practicable after the Casualty of the period of time (the “Stated Restoration
Period”) which shall be required for the repair and restoration of the Building
to permit use of the Tenant Space in the ordinary conduct of Tenant’s business
and Tenant shall have the right, at its election, to terminate this Lease if
either (i) the Stated Restoration Period shall be in excess of ninety (90) days
following the Casualty and Tenant terminates this Lease with written notice
thereof to Landlord within fifteen (15) days following delivery of the
Restoration Notice, or (ii) Landlord shall fail within the Stated Restoration
Period to complete the repair and restoration of the Building necessary to allow
Tenant’s use of the Tenant Space in the ordinary conduct of Tenant’s business
and Tenant delivers written notice of such termination to Landlord within
fifteen (15) days following the expiration of the restoration deadline. The
foregoing notwithstanding, in the event of a Casualty or Taking that results in
the complete destruction (a “Total Casualty”) or complete condemnation (a “Total
Taking”) of the Building, the Lease shall automatically terminate as of the date
of the Total Casualty or the date of the Total Taking.

 

-17-



--------------------------------------------------------------------------------

9.1.2 Base Rent Abatement; Taking Awards. In the event that this Lease is
terminated as herein permitted, Landlord shall refund to Tenant any prepaid Base
Rent less any sum then owing Landlord by Tenant.

9.1.2.1 Base Rent Abatement. If this Lease is not terminated pursuant to
Section 9.1.1 above, Base Rent shall abate proportionately during the period and
to the extent that the Tenant Space is unfit for use by Tenant in the ordinary
conduct of Tenant’s business and to the extent that the Tenant Space is actually
is not used by Tenant, this Lease shall continue in full force and effect, and
the repairs and/or restorations shall be made within the time periods set forth
in Section 9.1.1, subject to Force Majeure.

9.1.2.2 Taking Award Rights. Landlord reserves the right to receive the entirety
of the condemning authority’s award related to a Taking of any portion of the
Property. The foregoing notwithstanding, in the event that this Lease is
terminated in connection with any Taking, Landlord expressly permits Tenant to
make a separate claim against the condemning authority, in any appropriate
proceeding, for the value of Tenant’s trade fixtures, equipment or other
tangible property, unamortized leasehold improvements or other improvements to
the Tenant Space made by Tenant, or at Tenant’s expense, which are taken in
connection with such Taking, and for Tenant’s moving expenses and loss of
business related to such Taking, but only if such claim and/or recovery does not
reduce the condemnation/taking award otherwise payable to Landlord in connection
with such Taking (“Tenant’s Taking Award Rights”). If any such award made, or
compensation paid, to either party specifically includes an award or amount for
the other, the party first receiving the same shall promptly account therefore
to the other.

9.1.3 Tenant’s Remedy. Tenant’s termination right and Base Rent abatement, to
the extent provided above in this Article 9, shall be Tenant’s sole remedies in
the event of a Casualty or Taking, and Tenant shall not be entitled to any
compensation or damages for loss of, or interference with, Tenant’s business or
use or access of all or any part of the Tenant Space resulting from any such
damage, repair, reconstruction or restoration; provided, however, that
notwithstanding anything to the contrary herein, if any Casualty is caused by
any grossly negligent act or omission or willful misconduct of Tenant or any
Tenant Party, Tenant shall not be entitled to terminate this Lease under
Section 9.1.1 and there shall be no abatement of any Base Rent (or any other
Rent or other amounts) due hereunder.

9.1.4 Waiver. Landlord and Tenant agree that the provisions of this Article 9
and the remaining provisions of this Lease shall exclusively govern the rights
and obligations of the parties with respect to any and all damage to, or
destruction of, all or any portion of the Tenant Space, the Building or the
Property, and/or any Taking thereof, and each Landlord and Tenant hereby waive
and release each and all of their respective common law and statutory rights
inconsistent herewith, whether now or hereinafter in effect.

9.2 Tenant’s Insurance. Tenant shall, at Tenant’s expense, procure and maintain
throughout the Term of this Lease a policy or policies of insurance in
accordance with the terms and requirements set forth in Exhibit “B” to this
Lease. Tenant hereby waives its rights against the Landlord Group (defined in
Item 24 of the Basic Lease Information) with respect to any claims or damages or
losses (including any claims for bodily injury to persons and/or damage to
property) which are caused by or result from (i) risks insured against under any
insurance policies which are required to be obtained and maintained by Tenant
under this Lease and that were, in fact, carried by Tenant at the time of such
claim, damage, loss or injury, or (ii) risks which would have been covered under
any insurance required to be obtained and maintained by Tenant under this Lease
had such insurance been obtained and maintained as required. The foregoing
waivers shall be in addition to, and not a limitation of, any other waivers or
releases contained in this Lease.

9.3 Landlord’s Insurance. Landlord shall, at Landlord’s expense, procure and
maintain throughout the Term of this Lease a policy or policies of insurance
(a) insuring the Building and the Property and all of Landlord’s equipment and
fixtures installed therein against loss due to fire and other casualties
included in standard extended coverage insurance policies, in an amount equal to
the replacement

 

-18-



--------------------------------------------------------------------------------

cost thereof; and (b) commercial general liability insurance covering bodily
injury to or death of any one or more members of the Landlord Group in
connection with Landlord’s operations on the Property in amounts reasonably
required by Landlord’s lender(s) or Landlord. For the avoidance of doubt,
however, Landlord and Tenant acknowledge and agree that, in no event, shall
Landlord be obligated to carry any insurance covering any of Tenant’s Personal
Property, any Alteration to the Tenant Space made by or on behalf of Tenant, or
covering any Tenant Party. All insurance required under this Lease shall be
issued by insurers with a “General Policyholders Rating” of at least A-, VIII,
as set forth in “Best’s Insurance Guide.” Such insurers shall be authorized to
do business in the state in which the Property is located. Landlord hereby
waives its rights against Tenant with respect to any claims or damages or losses
for bodily injury to persons and/or for damage to the Building, the Property
and/or Landlord’s equipment and fixtures, which are caused by or result from
(i) risks insured against under any insurance policies which are required to be
obtained and maintained by Landlord under this Lease and that were, in fact,
carried by Landlord at the time of such claim, damage, loss or injury, or
(ii) risks which would have been covered under any insurance required to be
obtained and maintained by Landlord under this Lease had such insurance been
obtained and maintained as required. The foregoing waivers shall be in addition
to, and not a limitation of, any other waivers or releases contained in this
Lease.

9.4 Mutual Waiver of Subrogation. The waivers contained in the foregoing
Sections 9.2 and 9.3 are intended to waive fully, and for the benefit of
Landlord and Tenant, as applicable, any rights and/or claims which might rise to
a right of subrogation in favor of any insurance carrier that provides an
insurance policy required under this Lease. Tenant and Landlord shall each cause
each insurance policy required to be obtained by them per Sections 9.2 and 9.3,
respectively, of this Lease to provide that the insurer waives all rights of
recovery by way of subrogation against either party in connection with any
damage or injury covered by such policy. Neither Landlord or Tenant shall be
liable to the other for any damage caused by fire or any of the risks insured
against under any insurance policy as required under Section 9.2 and 9.3 of this
Lease or which would have been covered by insurance had the applicable party
maintained the insurance required to be maintained by that party under the terms
of this Lease.

10. ASSIGNMENT AND SUBLETTING.

10.1 Restrictions on Transfers; Landlord’s Consent. Except for Permitted
Transfers (defined in Section 10.1.1) and Permitted Agreements (defined in
Section 10.5), Tenant shall not sublease all or any part of the Tenant Space,
nor assign this Lease, nor enter into any other agreement (a) permitting a third
party (other than Tenant’s employees and occasional guests) to occupy or use any
portion of the Tenant Space or (b) otherwise assigning, transferring, licensing,
mortgaging, pledging, hypothecating, encumbering or permitting a lien to attach
to its leasehold interest under this Lease (any such assignment, sublease,
license or the like may sometimes be referred to herein as a “Transfer” and any
person or entity to whom a Transfer is made or sought to be made is referred to
herein as a “Transferee”), without Landlord’s express prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. The
term “Transfer” shall also include any sublease or sub-license of whatever tier.
Except for Permitted Transfers and Permitted Agreements, no Transfer (whether
voluntary, involuntary or by operation of law) shall be valid or effective
without Landlord’s prior written consent and, at Landlord’s election, any
Transfer or attempted Transfer shall constitute an Event of Default of this
Lease.

10.1.1 Permitted Transfer. Notwithstanding anything to the contrary in this
Lease, Tenant shall have the right, with no consent of Landlord being required
or necessary (in either event, a “Permitted Transfer”) (however, Landlord shall
be given written notice within thirty days of such Permitted Transfer), to
assign or sublet this Lease by operation of law or otherwise to any of the
following entities (each a “Permitted Assignee”): (i) an affiliate, subsidiary,
or parent of Tenant, or a corporation, partnership or other legal entity wholly
owned by Tenant (collectively, a “Tenant Affiliate”), provided, however, that
the Tangible Net Worth (defined below) of such Tenant Affiliate is not less than
the Tangible Net Worth of Tenant as of the Effective Date, or (ii) a successor
to Tenant by acquisition or merger, or by a consolidation or reorganization
pursuant to which Tenant ceases to exist as a legal entity (each such party a
“Successor Party”) and the Tangible Net Worth of the surviving or created entity
is not less than the Tangible Net Worth of Tenant as of the Effective Date. As
used herein, (A) “parent” shall mean a company which owns a majority of Tenant’s
voting equity; (B) “subsidiary” shall mean an entity wholly

 

-19-



--------------------------------------------------------------------------------

owned by Tenant or a controlling interest in whose voting equity is owned by
Tenant; and (C) “affiliate” shall mean an entity controlled by, controlling or
under common control with Tenant. The term “Tangible Net Worth” as used herein
shall mean the excess of total assets over total liabilities (in each case,
determined in accordance with GAAP). Excluded from the determination of total
assets are all assets which would be classified as intangible assets under GAAP,
including, without limitation, goodwill, licenses, patents, trademarks, trade
names, copyrights, and franchises.

10.1.2 Certain Permitted Financing. Notwithstanding anything to the contrary in
this Lease, the mortgaging, pledging, hypothecating, encumbering or permitting a
lien to attach to any of Tenant’s Personal Property (in each case, a “Tenant’s
Personal Property Financing”) is not a Transfer, and Tenant shall have the
right, with no consent of Landlord being required or necessary, to mortgage,
pledge, hypothecate, encumber or permit a lien to attach to any of Tenant’s
Personal Property (other than to its leasehold interest under this Lease),
including, without limitation, for equipment financing; provided, however, that
Landlord shall not be obligated to permit the secured party in any Tenant’s
Personal Property Financing to access the Premises for the purposes of removing
any of Tenant’s Personal Property unless and until such secured party has
entered into a reasonably acceptable access agreement with Landlord and Tenant.

10.2 Notice to Landlord. If Tenant desires to make any Transfer (other than a
Permitted Transfer, for which Tenant must notify Landlord within twenty
(20) days after the occurrence of same, or a Permitted Agreement, for which no
notice is necessary other than that which is expressly described in
Section 10.5, below, but for which all materials described in this Section 10.2
must still be provided contemporaneously with such notice), then at least twenty
(20) business days (but no more than one hundred eighty (180) days) prior to the
proposed effective date of the proposed Transfer, Tenant shall submit to
Landlord a written request (a “Transfer Notice”) for Landlord’s consent, which
notice shall include: (i) a statement containing: (a) the name and address of
the proposed Transferee; (b) current, certified financial statements of the
proposed Transferee, and any other information and materials (including, without
limitation, credit reports, business plans, operating history, bank and
character references) required by Landlord to assist Landlord in reviewing the
financial responsibility, character, and reputation of the proposed Transferee;
(c) all of the principal terms of the proposed Transfer; and (d) such other
information and materials as Landlord may reasonably request (and if Landlord
requests such additional information or materials, the Transfer Notice shall not
be deemed to have been received until Landlord receives such additional
information or materials) and (ii) four (4) originals of the proposed assignment
or other Transfer on a form approved by Landlord and such other Transfer
documentation that is executed by Tenant and the proposed Transferee. If Tenant
modifies any of the terms and conditions relevant to a proposed Transfer
specified in the Transfer Notice, Tenant shall re-submit such Transfer Notice to
Landlord for its consent pursuant to all of the terms and conditions of this
Article 10.

10.3 Intentionally Deleted.

10.4 No Release; Subsequent Transfers. No Transfer (whether or not a Permitted
Transfer) will release Tenant from Tenant’s obligations under this Lease or
alter the primary liability of Tenant to pay the Rent and to perform all other
obligations to be performed by Tenant hereunder. In no event shall the
acceptance of any payment by Landlord from any other person be deemed to be a
waiver by Landlord of any provision hereof. Consent by Landlord to one Transfer
will not be deemed consent to any subsequent Transfer. In the event of breach by
any Transferee of Tenant or any successor of Tenant in the performance of any of
the terms hereof, Landlord may proceed directly against Tenant without the
necessity of exhausting remedies against such Transferee or successor. The
voluntary or other surrender of this Lease by Tenant or a mutual termination
thereof shall not work as a merger and shall, at the option of Landlord, either
(i) terminate all and any existing agreements effecting a Transfer, or
(ii) operate as an assignment to Landlord of Tenant’s interest under any or all
such agreements.

10.5 Colocation. Additionally, Tenant shall have the right, with no consent of
Landlord being required or necessary, to enter into licenses or similar
agreements (collectively a “Permitted Agreement”) with a customer (i.e., a
person or entity that has entered into an agreement with Tenant, or an affiliate
of Tenant, for the provision of telecommunication, colocation or any similar or
successor services from the

 

-20-



--------------------------------------------------------------------------------

Premises (“Customers”), consistent with the custom and practice of the
telecommunications industry, to “co-locate” such Customers’ telecommunications
equipment within the Premises or to otherwise occupy a portion of the Premises
and to allow such Customers to avail themselves of the services provided by
Tenant from the Premises consistent with the Permitted Use. Any such Permitted
Agreement shall be subject and subordinate in all respects to all of the terms
of this Lease but shall not require any prior consent or notice to the Landlord;
provided, however, that: (a) no Permitted Agreement shall in any way discharge
or diminish any of the obligations of Tenant to Landlord under this Lease and
Tenant shall remain directly and primarily liable under this Lease; (b) each
Permitted Agreement shall be subject to and subordinate to this Lease and to the
rights of Landlord hereunder; (c) each Permitted Agreement shall prohibit the
Customer from engaging in any activities on the Premises that are not consistent
with the Permitted Use; (d) each Permitted Agreement shall have a term which
expires on or prior to the expiration date of the term of this Lease (or the
expiration of any extension option if Tenant has irrevocably exercised such
extension option); (e) Tenant provides a list of such Customers in a format that
Landlord may reasonably alter from time-to-time, (f) Tenant pays to Landlord as
Additional Rent Landlord’s prevailing fee for each Customer (the “Access Card
Fee”) for the purpose of providing the Customer with access to the Premises,
which Access Card Fee, as of the date of this Lease, is $0.00 per access card
for the first (1st) access card issued to a Customer, and $35 per access card
for every subsequent access card issued to the same Customer, and is subject to
increases from time-to-time during the Term of this Lease; provided, however, in
the event that Tenant elects to install Tenant’s Security System at the
Premises, the Access Card Fee shall not apply following the completion of such
installation, and (g) the Customer’s license of a portion of the Premises may
not violate the terms of this Lease or any Applicable Laws. The Customer shall
comply with all Applicable Laws and the Datacenter Rules and Regulations. The
Permitted Agreements and the Customers’ rights thereunder shall be subject and
subordinate at all times to the Lease and all of its provisions, covenants and
conditions. Anything to the contrary contained herein notwithstanding, Landlord
and Tenant acknowledge and agree that Permitted Agreements shall not constitute,
or be deemed to be, the grant of a leasehold interest or otherwise constitute,
or be deemed to be, a real property interest.

11. ESTOPPEL CERTIFICATES

11.1 Estoppel Certificate by Tenant. At any time and from time to time, within
ten (10) days after written request by Landlord, Tenant shall execute,
acknowledge and deliver to Landlord a statement in writing certifying all
matters reasonably requested by Landlord or any current or prospective
purchaser, Holder of any Security Document, ground lessor or master lessor.
Tenant acknowledges and agrees that it understands that any statement delivered
(or to be delivered) pursuant to this Article 11 may be relied upon by any
prospective purchaser of the Building or the Property or by any prospective
mortgagee, ground lessor or other like encumbrancer thereof or any assignee of
any such encumbrance upon the Building or the Property.

11.2 Estoppel Certificate by Landlord. At any time and from time to time, within
ten (10) days after written request by Tenant, Landlord shall execute,
acknowledge and deliver to Tenant a statement in writing certifying all matters
reasonably requested by Tenant or any current or prospective transferee, or
purchaser of Tenant or any current or prospective lender to Tenant or
transferee, including without limitation the nature of known defaults by Tenant
under the Lease, if any. Landlord acknowledges and agrees that it understands
that any statement delivered (or to be delivered) pursuant to this Article 11
may be relied upon by any current or prospective transferee, or purchaser of
Tenant, or any current or prospective lender to Tenant or transferee.

12. SUBORDINATION AND ATTORNMENT; LENDER RIGHTS.

12.1 Subordination and Attornment. Without the necessity of any additional
document being executed by Tenant for the purpose of effecting a subordination,
and at the election of Landlord or any mortgagee or beneficiary with a mortgage
or deed of trust encumbering the Property or any portion thereof, or any lessor
of a ground or underlying lease with respect to the Property or any portion
thereof (any such mortgagee, beneficiary or lessor, a “Holder”), this Lease will
be subject and subordinate at all times to: (i) all ground leases or underlying
leases which may now exist or hereafter be executed affecting

 

-21-



--------------------------------------------------------------------------------

the Property; (ii) the lien of any mortgage, deed or deed of trust which may now
exist or hereafter be executed affecting the Property or any portion thereof;
(iii) all past and future advances made under any such mortgages, deeds or deeds
of trust; and (iv) all renewals, modifications, replacements and extensions of
any such ground leases, master leases, mortgages, deed and deeds of trust
(collectively, “Security Documents”) which may now exist or hereafter be
executed which constitute a lien upon or affect the Property or any portion
thereof, or Landlord’s interest and estate in any of said items, subject to the
terms of Section 12.3, below; provided, however, as a condition to Tenant’s
agreement hereunder to subordinate Tenant’s interest in this Lease to any future
Security Document not effective as of the Effective Date of this Agreement,
Landlord shall obtain from the applicable Lender a subordination,
non-disturbance and attornment agreement in recordable form that is reasonably
acceptable to Tenant (any such agreement, an “SNDA”). Notwithstanding the
foregoing, Landlord reserves the right to subordinate any such Security
Documents to this Lease. In the event of any termination or transfer of
Landlord’s estate or interest in the Property, the Building or the Tenant Space
by reason of any termination or foreclosure of any such Security Documents (and
notwithstanding any subordination of such Security Document to this Lease that
may or may not have occurred), at the election of Landlord’s successor in
interest, Tenant agrees to attorn to and become the tenant of such successor, in
which event Tenant’s right to possession of the Property will not be disturbed
as long as Tenant is not in default under this Lease. Tenant hereby waives any
right under any Applicable Law or otherwise to terminate or otherwise adversely
affect this Lease and the obligations of Tenant hereunder in the event of any
termination or transfer of Landlord’s estate or interest in the Property, the
Building or the Tenant Space by reason of any termination or foreclosure of any
such Security Documents.

12.1.1 Landlord hereby represents and warrants that as of the Effective Date,
the Property is not encumbered by a mortgage, deed of trust or other Security
Document.

12.2 Mortgagee and Ground Lessor Protection. Tenant agrees to give each Holder,
by registered or certified mail, or by overnight courier, a copy of any notice
of default served upon the Landlord by Tenant, provided that prior to such
notice Tenant has been notified in writing of the address of such Holder
(hereafter, a “Noticed Holder”). Tenant further agrees that prior to Tenant
pursuing any remedy for such default provided hereunder, at law or in equity,
any Noticed Holder shall have the same time periods (i.e., within Landlord’s
time periods) set forth in this Lease, or as otherwise set forth in the SNDA,
for which to cure or correct such default.

12.3 SNDA. At any time that the Building is made subject to any Security
Document(s) (including, without limitation, prior to the date hereof), Landlord
shall use commercially reasonable good faith efforts to cause the mortgagee and
any lessor (whether under a ground or master lease) to deliver to Tenant an
SNDA, providing in part that so long as Tenant is not in default under this
Lease after the expiration of any applicable notice and cure periods, Tenant may
remain in possession of the Tenant Space under the terms of this Lease, even if
the mortgagee or its successor should acquire Landlord’s title to the Building.
The foregoing obligation shall apply if the Building is currently subject to any
Security Document(s), and Landlord shall use commercially reasonable efforts to
cause the mortgagee and any lessor (whether under a ground or master lease) to
deliver to Tenant an SNDA prior to the Commencement Date. Notwithstanding
anything herein to the contrary, the subordination of this Lease to any Security
Document hereafter placed upon the Building and Tenant’s agreement to attorn to
the Holder as provided in this Section 12 shall be conditioned upon the Holder
entering into an SNDA. Tenant covenants and agrees to execute and deliver,
within ten (10) days of receipt thereof, an SNDA.

13. SURRENDER OF TENANT SPACE; HOLDING OVER.

13.1 Tenant’s Method of Surrender. Upon the expiration of the Term of this
Lease, or upon any earlier termination of this Lease or the termination of
Tenant’s right to possess the Tenant Space, Tenant shall, subject to the
provisions of this Article 13 and Section 8.4, quit and surrender possession of
the Tenant Space to Landlord in good working order and clean condition,
reasonable ordinary wear and tear, and damages by Casualty and Taking excepted.

 

-22-



--------------------------------------------------------------------------------

13.2 Disposal of Tenant’s Personal Property. If any property not belonging to
Landlord remains in the Tenant Space after the expiration of or within fifteen
(15) days after any earlier termination of the Term of this Lease or the
termination of Tenant’s right to possess the Tenant Space, Tenant shall be
deemed to have abandoned such property and to have authorized Landlord to make
such disposition of such property as Landlord may desire without liability for
compensation or damages to Tenant in the event that such property is the
property of Tenant; and in the event that such property is the property of
someone other than Tenant, Tenant shall indemnify and hold the Landlord Group
harmless from all Claims arising out of, in connection with, or in any manner
related to any removal, exercise or dominion over and/or disposition of such
property by Landlord.

13.3 Holding Over. If Tenant should remain in possession of all or any portion
of the Tenant Space after the expiration of the Term of this Lease (or any
earlier termination of this Lease or the termination of Tenant’s right to
possess the Tenant Space), without the execution by Landlord and Tenant of a new
lease or an extension of the Term of this Lease, then Tenant shall be deemed to
be occupying the entire Tenant Space as a tenant-at-sufferance, upon all of the
terms contained herein, except as to term and Base Rent and any other provision
reasonably determined by Landlord to be inapplicable. During any such holdover
period, Tenant shall pay to Landlord a monthly Base Rent in an amount equal to
one hundred fifty percent (150%) of the Base Rent and Additional Rent payable by
Tenant to Landlord during the last month of the Term of this Lease. The monthly
rent payable for such holdover period shall in no event be construed as a
penalty or as liquidated damages for such retention of possession, nor shall
such monthly rent be considered to be any form of consequential or special
damages related to such retention of possession. Neither any provision hereof
nor any acceptance by Landlord of any rent after any such expiration or earlier
termination shall be deemed a consent to any holdover hereunder or result in a
renewal of this Lease or an extension of the Term, or any waiver of any of
Landlord’s rights or remedies with respect to such holdover. Notwithstanding any
provision to the contrary contained herein, Landlord expressly reserves the
right to require Tenant to surrender possession of the Tenant Space upon the
expiration of the Term of this Lease or upon the earlier termination hereof or
at any time during any holdover and the right to assert any remedy at law or in
equity to evict Tenant and collect damages in connection with any such holdover.

13.4 Survival. The provisions of this Article 13 shall survive the expiration or
early termination of this Lease.

14. WAIVER OF CLAIMS; INDEMNITY.

14.1 Waiver. To the fullest extent permitted by law, Tenant, as a material part
of the consideration to Landlord, hereby assumes all risk of, and waives all
claims it may have against the Landlord Group (as defined in the Basic Lease
Information) for damage to or loss of property (including, without limitation,
consequential damages, loss of profits and intangible property) or personal
injury or loss of life or other damages of any kind resulting from the Property,
the Building or the Tenant Space or any part thereof becoming out of repair, by
reason of any repair or alteration thereof, or resulting from any accident
within the Property, the Building or the Tenant Space or on or about any space
adjoining the same, or resulting directly or indirectly from any act or omission
of any person, or due to any condition, design or defect of the Property, the
Building or the Tenant Space, or any space adjoining the same, or the mechanical
systems of the Building, which may exist or occur, whether such damage, loss or
injury results from conditions arising upon the Tenant Space or upon other
portions of the Building, or from other sources or places, and regardless of
whether the cause of such damage, loss or injury or the means of repairing the
same is accessible to Tenant; provided, however, that, subject to Section 9.2
and Section 14.3, such assumption and waiver shall not apply to the extent such
claims are caused by the gross negligence or willful misconduct of Landlord or
any other member of the Landlord Group. Except to the extent cause caused by the
gross negligence or willful misconduct of Landlord or any other member of the
Landlord Group, Tenant further waives any claim for damages for any injury to
Tenant’s business or inconvenience to, or interference with, Tenant’s business,
any loss of occupancy or quiet enjoyment of the Tenant Space or any other loss
occasioned by Landlord’s entry under the terms of Section 17.16, below. Tenant
agrees that Landlord will not have any responsibility or liability for any
damage to Tenant’s equipment or interruption of Tenant’s operations (unless such
interruption amounts to an Interruption of Landlord’s

 

-23-



--------------------------------------------------------------------------------

Services, in which case, the terms of Section 7.3.2 shall have effect with
regard to any abatement of Base Rent that would be due to Tenant in connection
therewith) which is caused by any other tenant or occupant of the Building or
the Property or the employees, agents, contractors, technicians,
representatives, customers, co-locators or invitees of any such tenant or
occupant.

14.2 Indemnification.

14.2.1 Subject to the terms of Sections 9.3 and 9.4 above, and except to the
extent caused by the active negligence (defined below), gross negligence or
willful misconduct of Landlord or any other member of the Landlord Group, as
determined by a court of competent jurisdiction, Tenant hereby agrees to
indemnify, defend, and hold harmless Landlord and the Landlord Group from and
against (and to reimburse Landlord and the Landlord Group for) any and all
claims, actions, suits, proceedings, losses, damages, obligations, liabilities,
penalties, fines, costs and expenses (including, without limitation, reasonable
attorneys’ fees, legal costs, and other reasonable costs and expenses of
defending against any claims, actions, suits, or proceedings) (collectively,
“Claims”) arising from, in connection with, or in any manner relating to (or
alleged to arise from, to be in connection with, or to be in any manner related
to): (i) the use or occupancy of the Tenant Space or any portion of the Building
or the Property by (A) Tenant or any person claiming by, through or under Tenant
or any other Tenant Party*, or (B) any Customer or any person claiming by,
through or under any Customer, its partners, and their respective officers,
agents, servants or employees of Tenant or any such person (collectively, the
“Colocating Parties”); (ii) the gross negligence or willful misconduct of Tenant
or any Tenant Parties with respect to the Tenant Space, the Building or the
Property, (iii) the acts or omissions of any Customer or any Colocating Parties;
(iv) any malfunctioning of Tenant’s Security System, (v) Tenant’s failure to
surrender the Tenant Space upon the expiration or any earlier termination of
this Lease or the termination of Tenant’s right to possess the Tenant Space in
accordance with the terms of this Lease (including, without limitation, costs
and expenses incurred by Landlord in returning the Tenant Space to the condition
in which Tenant was to surrender and Claims made by any succeeding tenant
founded on or resulting from Tenant’s failure to surrender the Tenant Space);
and (vi) any Permitted Agreement. In the event that any action or proceeding is
brought against Landlord or any member of the Landlord Group by reason of any
such Claim, Tenant upon notice from Landlord shall defend such action or
proceeding at Tenant’s cost and expense by counsel reasonably approved by
Landlord. Tenant’s obligations under this Section 14.2 shall survive the
expiration or termination of this Lease as to any matters arising prior to such
expiration or termination or prior to Tenant’s vacation of the Tenant Space and
the Building. Notwithstanding any provision to the contrary contained in this
Section 14.2, nothing contained in this Section 14.2 shall be interpreted or
used in any way to affect, limit, reduce or abrogate any insurance coverage
provided by any insurer to either Tenant or Landlord. This indemnity provision
shall survive the termination or expiration of this Lease. For the purposes of
this Section 14.2.1 and Section 14.2.2, below, the term “active negligence”
shall mean and refer to a negligent act in which the party at fault has
personally participated and which constitutes the violation of a duty expressly
provided by this Lease.

* For the avoidance of doubt, Landlord and Tenant hereby agree that the
indemnification contained in (i) above applies to Claims (a) by, through or
related to any third (3rd) party who owns or holds any ownership interest
(including lien rights) in any item or portion of Tenant’s Personal Property;
and (b) by Tenant or any other Tenant Party (or any individual accessing the
Tenant Space on any Tenant Party’s behalf) for bodily injury occurring in, on or
around the Tenant Space, the Building or otherwise on or at the Property.

14.2.2 Subject to the terms of Sections 9.2 and 9.4 above, and except to the
extent caused by the active negligence, gross negligence or willful misconduct
of Tenant, as determined by a court of competent jurisdiction, Landlord hereby
agrees to indemnify, defend, and hold harmless Tenant and the Tenant Group from
and against (and to reimburse Tenant and the Tenant Group for) any and all
Claims arising from, in connection with, or in any manner relating to (or
alleged to arise from, to be in connection with, or to be in any manner related
to) the gross negligence or willful misconduct of Landlord or any other member
of the Landlord Group with respect to the Tenant Space, the Building or the
Property. In the event that any action or proceeding is brought against Tenant
or any of the Tenant Group by reason of any such Claim, Landlord upon notice
from Tenant shall defend such action or proceeding at Landlord’s cost and

 

-24-



--------------------------------------------------------------------------------

expense by counsel reasonably approved by Tenant. Landlord’s obligations under
this Section 14.2 shall survive the expiration or termination of this Lease as
to any matters arising prior to such expiration or termination or prior to
Tenant’s vacation of the Tenant Space and the Building. Notwithstanding any
provision to the contrary contained in this Section 14.2, nothing contained in
this Section 14.2 shall be interpreted or used in any way to affect, limit,
reduce or abrogate any insurance coverage provided by any insurer to either
Tenant or Landlord. This indemnity provision shall survive the termination or
expiration of this Lease.

14.3 Consequential Damages. Except for the indemnification obligations expressly
set forth in Section 13.3 and this Section 14.3, under no circumstances
whatsoever shall Landlord or Tenant ever be liable under this Lease for
consequential damages, incidental damages, indirect damages, or special damages,
or for loss of profit, loss of business opportunity or loss of income. The
foregoing notwithstanding, with regard to each customer or other person or
entity to which Tenant, any Tenant Affiliate, or any Transferee provides goods
or services, which are in any way related to or associated with the use of the
Tenant Space, including, but not limited to, those (now or hereafter) conducting
transactions or other operations by or through or in connection with equipment
located within the Tenant Space (collectively, “Tenant Space Customers”), Tenant
hereby agrees, except to the extent caused by the gross negligence or willful
misconduct of Landlord or any other member of the Landlord Group, to indemnify
and hold Landlord and the other members of the Landlord Group harmless with
regard to (and to reimburse Landlord and any other members of the Landlord Group
for) any and all claims by, through, or under any Tenant Space Customer which
are related to the use of the Tenant Space or equipment located within the
Tenant Space, for, or with regard to, any and all types of consequential
damages, incidental damages, indirect damages, or special damages, or for loss
of profit, loss of business opportunity or loss of income related to any use of
the Tenant Space or equipment located within the Tenant Space.

14.4 Liens. Notwithstanding anything to the contrary herein, in no event shall
Tenant have any right (express or implied) to create or permit there to be
established any lien or encumbrance of any nature against the Tenant Space, the
Building or the Property or against Landlord’s or Tenant’s interest therein or
hereunder, including, without limitation, for any improvement or improvements by
Tenant, and Tenant shall fully pay the cost of any improvement or improvements
made or contracted for by Tenant. Tenant shall require each contractor which it
engages to perform any improvements or alterations within the Tenant Space or
elsewhere in the Building or the Property, to acknowledge and agree in writing
that it is performing its work under its agreement with Tenant solely for the
benefit of Tenant and that Tenant is not acting as Landlord’s agent. Any
mechanic’s lien filed against the Tenant Space, the Building or the Property, or
any portion of any of the above, for work claimed to have been done, or
materials claimed to have been furnished to Tenant, shall be duly discharged or
bonded by Tenant within ten (10) days after the filing of the lien.

15. TENANT DEFAULT.

15.1 Events of Default By Tenant. Each of the following acts or omissions of
Tenant or occurrences shall constitute an “Event of Default”:

15.1.1 Any failure or refusal by Tenant to timely pay any Rent or any other
payments or charges required to be paid hereunder, or any portion thereof,
within five (5) days of notice that the same is delinquent.

15.1.2 Any failure by Tenant to perform or observe any other covenant or
condition of this Lease (including, without limitation, in the Datacenter Rules
and Regulations) to be performed or observed by Tenant (other than those
described in Section 15.1.1, above or Sections 15.1.3, 15.1.4, or 15.1.5, below)
if such failure continues for a period of thirty (30) days following written
notice to Tenant of such failure; provided, however, that in the event Tenant’s
failure to perform or observe any covenant or condition of this Lease to be
performed or observed by Tenant cannot reasonably be cured within thirty
(30) days following written notice to Tenant, Tenant shall not be in default if
Tenant commences to cure same within ten (10) days following receipt of such
written notice and thereafter diligently prosecutes the curing thereof to
completion within sixty (60) days following such written notice.

 

-25-



--------------------------------------------------------------------------------

15.1.3 The filing or execution or occurrence of any one of the following: (i) a
petition in bankruptcy or other insolvency proceeding by or against Tenant,
(ii) a petition or answer seeking relief under any provision of the Bankruptcy
Act, (iii) an assignment for the benefit of creditors, (iv) a petition or other
proceeding by or against Tenant for the appointment of a trustee, receiver or
liquidator of Tenant or any of Tenant’s property, or (v) a proceeding by any
governmental authority for the dissolution or liquidation of Tenant or any other
instance whereby Tenant or any general partner of Tenant shall cease doing
business as a going concern; provided, however, in each of the foregoing
subsections, such order, judgment or decree (entered as a result of a petition
or proceeding) shall remain undischarged or unstayed sixty (60) days after it is
entered.

15.1.4 Any failure by Tenant to execute and deliver any statement or document
described in either Article 11 or Section 12.1 requested to be so executed and
delivered by Landlord within the time periods specified therein applicable
thereto, where such failure continues for five (5) days after delivery of
written notice of such failure by Landlord to Tenant.

15.1.5 Intentionally deleted.

The parties hereto acknowledge and agree that all of the notice periods provided
in this Section 15.1 are in lieu of, and not in addition to, the notice
requirements of any Applicable Laws.

15.2 Remedies. Upon the occurrence of any Event of Default by Tenant, Landlord
shall have, in addition to any other remedies available to Landlord at law or in
equity, the option to pursue any one or more of the remedies described in
Section 1 of Exhibit “D” attached hereto and incorporated herein by this
reference, each and all of which shall, subject to applicable law, be cumulative
and nonexclusive, without any notice or demand whatsoever (and all of the other
provisions of Section 1 of Exhibit “D” shall apply to an Event of Default by
Tenant hereunder).

16. LIMITATION OF LANDLORD’S LIABILITY.

16.1 Landlord Default. In the event that Landlord shall fail to perform any
obligation of Landlord to be performed under this Lease, except as otherwise
provided in Sections 7.3.2, 7.3.3 and 7.3.4, above, Tenant’s sole and exclusive
remedies for any such failure shall be an action for money damages, specific
performance and/or injunctive relief (Tenant hereby waiving the benefit of any
laws granting Tenant a lien upon the property of Landlord and/or upon rental due
to Landlord or granting Tenant a right to terminate this Lease upon a default by
Landlord); provided, however, that Landlord shall not be in default hereunder
(and Tenant shall have no right to pursue any such claim for damages in
connection with any such failure) unless and until Tenant shall have delivered
to Landlord a written notice specifying such default with particularity, and
Landlord shall thereafter have failed to cure such default within thirty
(30) days (or, if the nature of Landlord’s obligation is such that more than
thirty (30) days are reasonably required for its performance, then not unless
Landlord shall have failed to commence such performance of such cure within such
thirty (30) day period and thereafter diligently pursue the same to completion
within sixty (60) days). In the event Landlord’s failure to perform an
obligation of Landlord to be performed under this Lease materially adversely
affects Tenant’s use of the Tenant Space for the Permitted Use, Landlord shall
commence to cure such default within ten (10) business days following receipt of
written notice from Tenant of such default, and in the event of an emergency,
shall commence to cure such default within twenty-four (24) hours following
receipt of written notice from Tenant of such default, and shall diligently
pursue the curing thereof to completion. Unless and until Landlord shall have so
failed to so cure any such failure after such notice, Tenant shall not have any
remedy or cause of action by reason thereof, except as otherwise provided in
Sections 7.3.2, 7.3.3 and 7.3.4, above. Except as expressly set forth in this
Lease, in no event shall Tenant have the right to terminate the Lease nor shall
Tenant’s obligation to pay Base Rent or other charges under this Lease abate
based upon any default by Landlord of its obligations under the Lease.

16.2 Landlord’s Liability. In consideration of the benefits accruing under this
Lease to Tenant and notwithstanding anything to the contrary in this Lease or in
any exhibits, riders, amendments, or addenda to this Lease (collectively, the
“Lease Documents”), it is expressly understood and agreed by and

 

-26-



--------------------------------------------------------------------------------

between the parties to this Lease that: (i) the recourse of Tenant or its
successors or assigns against Landlord (and the liability of Landlord to Tenant,
its successors and assigns) with respect to (a) any actual or alleged breach or
breaches by or on the part of Landlord of any representation, warranty,
covenant, undertaking or agreement contained in any of the Lease Documents, or
(b) any matter relating to Tenant’s occupancy of the Tenant Space (collectively,
the “Landlord’s Lease Undertakings”), shall be limited solely to an aggregate
amount of Landlord’s interest in the Property not to exceed $50,000,000.00
(“Landlord’s Liability Cap”); (ii) other than Landlord’s interest in the
Property, Tenant shall have no recourse against any other assets of the Landlord
Group (as defined in the Basic Lease Information); (iii) except to the extent of
Landlord’s interest in the Property, no personal liability or personal
responsibility of any sort with respect to any of Landlord’s Lease Undertakings
or any alleged breach thereof is assumed by, or shall at any time be asserted or
enforceable against, the Landlord Group, and (iv) at no time shall Landlord be
responsible or liable to Tenant or any Tenant Party for any lost profits, lost
economic opportunities or any form of consequential damages as the result of any
actual or alleged breach by Landlord of Landlord’s Lease Undertakings.

16.3 Transfer of Landlord’s Interest. Landlord shall have the right, from time
to time, to assign its interest in this Lease in whole or, to a wholly owned
subsidiary, in part. Notwithstanding the foregoing, in connection with any
assignment in part to a wholly-owned subsidiary, (i) Landlord shall provide a
written notice to Tenant specifying the rights and obligations so assigned and
(ii) Landlord shall guaranty the performance of the obligations assigned to such
wholly-owned subsidiary; provided, however, Landlord’s maximum liability under
such guaranty shall not exceed the maximum liability it would have had under
this Lease if such obligations had not been assigned. Landlord, and each
successor to Landlord, shall be fully released from the performance of
Landlord’s obligations under the Lease Documents arising after the date of such
transfer of Landlord’s interest in the Property to a third party. Landlord shall
not be liable for any obligation under the Lease Documents arising after the
date of such transfer of its interest in the Property, and Tenant agrees to look
solely to the successor in interest of Landlord in and to this Lease for all
obligations and liabilities accruing on or after the date of such transfer. If
any security has been given by Tenant to secure the faithful performance of any
of the covenants of this Lease, Landlord may transfer or deliver said security,
as such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

17. MISCELLANEOUS.

17.1 Severability. If any term or other provision of this Lease is determined by
any court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any legal requirement, all other terms and provisions of this Lease
shall nevertheless remain in full force and effect. Upon such determination by a
court of competent jurisdiction that any term or other provision is invalid,
illegal or incapable of being enforced, Landlord and Tenant shall negotiate in
good faith a new provision, to replace the invalid, illegal or unenforceable
provision, that, as far as legally possible, (a) most nearly reflects the intent
of Landlord and Tenant, (b) restores this Lease as closely as possible to its
original intent and effect, and (c) results in the economic and legal substances
of the transactions contemplated hereby not being affected in any manner
materially adverse to Landlord or Tenant.

17.2 Performance; No Waiver. The covenants and obligations of Tenant and
Landlord pursuant to this Lease shall be independent of performance by the other
of its covenants and obligations pursuant to this Lease. No failure or delay by
either Tenant or Landlord to insist on the strict performance of any obligation,
covenant, agreement, term or condition of this Lease, or to exercise any right
or remedy available upon such non-performance, will constitute a waiver, and no
breach or failure by such party to perform will be waived, altered or modified,
except by written instrument signed by such party against whom enforcement is
sought.

17.3 Attorneys’ Fees and Costs. If either Landlord or Tenant initiates any
litigation, mediation, arbitration or other proceeding regarding the
enforcement, construction or interpretation of this Lease, then the
non-prevailing party shall pay the prevailing party’s reasonable attorneys’ fees
and costs (including, without limitation, all expense reimbursements, expert
witness fees and litigation costs). In addition, if it should otherwise be
necessary or proper for Landlord to consult an attorney concerning this

 

-27-



--------------------------------------------------------------------------------

Lease for the review of instruments evidencing a proposed Transfer or for the
purpose of collecting Rent, Tenant agrees to pay to Landlord its reasonable
attorneys’ fees whether suit be brought or not to the extent such fees exceed
$1,000.00. The parties further agree that their agreement and associated
obligation to pay any such attorneys’ fees shall survive the expiration or
termination of this Lease.

17.4 Waiver of Right to Jury Trial. IN ORDER TO LIMIT THE COST OF RESOLVING ANY
DISPUTES BETWEEN THE PARTIES, AND AS A MATERIAL INDUCEMENT TO EACH PARTY TO
ENTER INTO THIS LEASE, TO THE FULLEST EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH EXPRESSLY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY TRIAL HELD AS A
RESULT OF A CLAIM ARISING OUT OF, IN CONNECTION WITH, OR IN ANY MANNER RELATED
TO THIS LEASE IN WHICH LANDLORD AND TENANT ARE ADVERSE PARTIES. THE FILING OF A
CROSS-COMPLAINT BY ONE AGAINST THE OTHER IS SUFFICIENT TO MAKE THE PARTIES
“ADVERSE.”

17.5 Headings; Time; Survival. The headings of the Articles, Sections and
Exhibits of this Lease are for convenience only and do not define, limit or
construe the contents thereof. Words of any gender used in this Lease shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires. Each
of the parties hereto acknowledges that it has read and reviewed this Lease and
that it has had the opportunity to confer with counsel in the negotiation of
this Lease. Accordingly, this Lease shall be construed neither for nor against
Landlord or Tenant, but shall be given a fair and reasonable interpretation in
accordance with the meaning of its terms and the intent of the parties. In all
instances where Tenant is required to pay any sum or do any act at a particular
indicated time or within an indicated period, it is understood that time is of
the essence. Any obligations of Tenant accruing prior to the expiration or
termination of this Lease shall survive the expiration or termination of this
Lease, and Tenant shall promptly perform all such obligations whether or not
this Lease has expired.

17.6 Notices. Any notice which may or shall be given under the provisions of
this Lease shall be in writing and may be delivered by (i) hand delivery or
personal service, (ii) a reputable overnight courier service which provides
evidence of delivery, (iii) facsimile (so long as a confirming copy is forwarded
by a reputable overnight courier service within twenty-four (24) hours
thereafter), or (iv) email (so long as a confirming copy is forwarded by a
reputable overnight courier service within twenty-four (24) hours thereafter),
if for Landlord, to the Building office and at the address specified in Item 16
of the Basic Lease Information, or if for Tenant, at the address specified in
Item 3 of the Basic Lease Information, or at such other addresses as either
party may have theretofore specified by written notice delivered in accordance
herewith. Such address may be changed from time to time by either party by
giving notice as provided herein. Notice shall be deemed given, (a) when
delivered (if delivered by hand or personal service), (b) if sent by a reputable
overnight courier service, on the business day immediately following the
business day on which it was sent, (c) the date the facsimile is transmitted, or
(d) the date the e-mail is transmitted.

17.7 Governing Law; No Counterclaim; Jurisdiction. This Lease shall be governed
by, and construed in accordance with, the laws of the state in which the
Property is located. In addition, each of Landlord and Tenant hereby submits to
local jurisdiction in the state in which the Property is located and agrees that
any action by one against the other shall be instituted in the state in which
the Property is located and that each shall have personal jurisdiction over the
other for any action brought by one against the other in the state in which the
Property is located.

17.8 Incorporation; Amendment; Merger. This Lease, along with any exhibits and
attachments or other documents referred to herein, all of which are hereby
incorporated into this Lease by this reference, constitutes the entire and
exclusive agreement between Landlord and Tenant relating to the Tenant Space,
and each of the aforementioned documents may be altered, amended or revoked only
by an instrument in writing signed by the party to be charged thereby. All prior
or contemporaneous oral or written agreements, understandings and/or practices
relative to the leasing or use of the Tenant Space are merged herein or revoked
hereby. For the avoidance of doubt, Landlord and Tenant hereby agree that
(i) this Lease relates exclusively to the Tenant Space, and (ii) the provisions
herein do not supersede the terms of any other agreement between Landlord and
Tenant related to matters other than the Tenant Space.

 

-28-



--------------------------------------------------------------------------------

17.9 Brokers. Each party hereto represents to the other that the representing
party has not engaged, dealt with or been represented by any broker in
connection with this Lease other than the brokers specified in Item 18 of the
Basic Lease Information. Landlord and Tenant shall each indemnify, defend (with
legal counsel reasonably acceptable to the other) and hold harmless the other
party from and against all Claims (including attorneys’ fees and all litigation
expenses) related to any claim made by any other person or entity for any
commission or other compensation in connection with the execution of this Lease
or the leasing of the Tenant Space to Tenant if based on an allegation that
claimant dealt through the indemnifying party. The provisions of this
Section 17.9 shall survive the termination of this Lease.

17.10 Examination of Lease. This Lease shall not be binding or effective until
each of the parties hereto have executed and delivered an original or
counterpart hereof to each other.

17.11 Recordation. Neither Tenant nor any person or entity acting through, under
or on behalf of Tenant shall record or cause the recordation of this Lease, a
short form memorandum of this Lease or any reference to this Lease.

17.12 Authority. Each of Landlord and Tenant represents to the other party that
the person executing this Lease on its behalf is duly authorized to execute and
deliver this Lease pursuant to its respective by-laws, operating agreement,
resolution or other legally sufficient authority. Further, each party represents
to the other party that (i) if it is a partnership, the undersigned are all of
its general partners, (ii) it has been validly formed or incorporated, (iii) it
is duly qualified to do business in the state in which the Property is located,
and (iv) this Lease is being executed on its behalf and for its benefit.

17.13 Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon,
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives and permitted successors and assigns.

17.14 Force Majeure. A party shall incur no liability to the other party with
respect to, and shall not be responsible for any failure to perform, any of its
obligations hereunder (other than payment obligations or obligations that may be
cured by the payment of money (e.g., maintaining insurance)) if such failure is
caused by any reason beyond the reasonable control of the party obligated to
perform such obligations, including, but not limited to, strike, labor trouble,
governmental rule, regulations, ordinance, statute or interpretation, or by
fire, earthquake, civil commotion, or failure or disruption of utility services
(collectively, “Force Majeure”). The amount of time for a party to perform any
of its obligations (other than payment obligations) shall be extended by the
amount of time it is delayed in performing such obligation by reason of any
Force Majeure occurrence whether similar to or different from the foregoing
types of occurrences.

17.15 No Partnership or Joint Venture; No Third Party Beneficiaries. Nothing
contained in this Lease shall be deemed or construed to create the relationship
of principal and agent, or partnership, or joint venturer, or any other
relationship between Landlord and Tenant other than landlord and tenant.
Landlord shall have no obligations hereunder to any person or entity other than
Tenant, and no other parties shall have any rights hereunder as against
Landlord.

17.16 Access by Landlord. Landlord, Landlord’s agents and employees shall have
the right to enter upon any and all parts of the Tenant Space at any reasonable
time upon prior reasonable oral or written notice (except in the case of an
emergency when no prior notice shall be required, but Landlord shall use
commercially reasonable efforts to give prior notice to Tenant and be
accompanied by a representative of Tenant) to examine the condition thereof, to
clean, to make any repairs, alterations or additions required to be made by
Landlord hereunder, to show the Tenant Space to prospective purchasers or
prospective tenants (but only to such prospective tenants during the last year
of the Term of the Lease) or mortgage lenders (prospective or current), to
determine whether Tenant is complying with all of its obligations under this
Lease, to exercise any of Landlord’s rights or remedies hereunder and for any
other

 

-29-



--------------------------------------------------------------------------------

purpose deemed reasonable by Landlord (and in any event, Landlord’s
representative shall be allowed to accompany Tenant during any such access). In
connection with Landlord’s rights hereunder, Landlord shall at all times have
and retain a key with which to unlock all of the doors in, on or about the
Tenant Space, and Landlord shall have the right to use any and all means by
which Landlord may deem proper to open such doors to obtain entry to the Tenant
Space. Notwithstanding anything herein to the contrary, Landlord shall use
reasonable efforts to minimize disruption of Tenant’s business or occupancy
during such entries.

17.17 Rights Reserved by Landlord. Landlord reserves the following rights
exercisable without notice (except as otherwise expressly provided to the
contrary in this Lease) and without being deemed an eviction or disturbance of
Tenant’s use or possession of the Tenant Space or giving rise to any claim for
set-off or abatement of Rent: (i) to change the name or street address of the
Building and/or the Property; (ii) to install, affix and maintain all signs on
the exterior and/or interior of the Building and/or the Property (but not within
the Premises); (iii) subject to the terms of Section 17.16, to display the
Tenant Space, the Building and/or the Property to mortgagees, prospective
mortgagees, prospective purchasers and ground lessors, and prospective lessees
at reasonable hours (but only to such prospective lessees during the last year
of the Term of this Lease); (iv) to change the arrangement of entrances, doors,
corridors, elevators and/or stairs in the Building and/or the Property; (v) to
install, operate and maintain systems which monitor, by closed circuit
television or otherwise, all persons entering or leaving the Building and/or the
Property; (vi) to maintain and replace pipes, ducts, conduits, wires and
structural elements located in the Tenant Space and which serve other parts or
other tenants or occupants of the Building and/or Property (subject to
Section 8.1, above); (vii) to retain at all times master keys or pass keys to
the Tenant Space; (viii) the exclusive right to create any additional
improvements to structural and/or mechanical systems, interior and exterior
walls and/or glass, which Landlord deems necessary without the prior consent of
Tenant; and (ix) the absolute right to lease space in the Building and the
Property and to create such other tenancies in the Building and the Property as
Landlord, in its sole business judgment, shall determine is in the best
interests of the Property (and Landlord does not represent and Tenant does not
rely upon any specific type or number of tenants occupying any space in the
Building and the Property during the Term of this Lease. In any event, Landlord
shall exercise its rights under this Section 17.17 so as not to materially
impair Tenant’s access to or use of the Tenant Space.

17.18 Counterparts; Execution by Facsimile. This Lease may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same Lease. Landlord and
Tenant agree that the delivery of an executed copy of this Lease by facsimile
shall be legal and binding and shall have the same full force and effect as if
an original executed copy of this Lease had been delivered.

17.19 Confidentiality. Each party agrees that (i) the terms and provisions of
this Lease are confidential and constitute proprietary information of the
parties and (ii) it shall not disclose, and it shall cause its partners,
officers, directors, shareholders, employees, brokers and attorneys to not
disclose any term or provision of this Lease to any other person without first
obtaining the prior written consent of the other party, except that each party
shall have the right to disclose such information for valid business, legal and
accounting purposes and/or if advisable under any applicable securities laws
regarding public disclosure of business information. The foregoing
notwithstanding, each of Tenant and Landlord reserves the right to post a press
release or press releases (in the form reasonably approved by the other), that
discloses the fact that Landlord and Tenant have entered into a lease; provided
that same does not disclose the location, economics or square footage related
hereto. Any references in such press release or press releases, in excess of the
fact that Landlord and Tenant have entered into a lease, require approval by
Tenant, which Tenant may withhold in its sole and absolute discretion.

17.20 Incorporation of Exhibits. All of the terms and conditions of all of the
Exhibits to this Lease are hereby incorporated into this Lease.

17.21 Financial Statements. Within thirty (30) days after Landlord’s written
request therefor, such request to be made only in the event that any actual or
prospective lender, mortgagee or purchaser of the Building has required same,
Tenant must deliver to Landlord audited annual financial statements of

 

-30-



--------------------------------------------------------------------------------

Tenant for the two (2) fiscal years immediately preceding Landlord’s request, a
balance sheet and profit and loss statement, all prepared in accordance with
generally accepted accounting principles consistently applied (collectively,
Tenant’s “Financial Statements”). If Tenant does not then have its Financial
Statements audited, Tenant must forward unaudited Financial Statements certified
by Tenant’s chief financial officer as true, complete and correct in all
material respects. Tenant’s failure to timely comply with this Section 17.21
shall be an Event of Default hereunder. Landlord hereby agrees to maintain
Tenant’s Financial Statements as proprietary and confidential and agrees not to
disclose Tenant’s Financial Statements to any third party other than any actual
or prospective lender, mortgagee, or purchaser of the Building, and Landlord’s
attorneys, accountants and similar business advisors. Notwithstanding the
foregoing, this Section 17.21 shall not apply to Tenant if, and so long as, the
entity named as “Tenant” under this Lease is a publicly traded entity that is
traded on a nationally recognized stock exchange. For the avoidance of doubt, in
the event that the entity that is named as “Tenant” under this Lease is merely
an affiliate or subsidiary of an entity that is publicly traded on a nationally
recognized stock exchange (i.e., the entity that is named as “Tenant” under this
Lease is not an entity that is (itself) actually publicly traded on a nationally
recognized stock exchange), then Tenant’s obligation to provide its Financial
Statements, in accordance with this Section 17.21, shall remain in effect - the
publicly traded nature of its parent or affiliate notwithstanding.
Notwithstanding anything to the contrary in this Section 17.21, so long as
Equinix Operating Co., Inc., a Delaware corporation, or a Permitted Assignees is
the “Tenant” under this Lease, Landlord will accept an unaudited income
statement and balance sheet in satisfaction of the Financial Statements required
by this Section 17.21.

17.22 OS Rider. As partial consideration for entering into this Lease, and
concurrently with the execution of this Lease, Landlord and Tenant are entering
into that certain Office Space Rider (attached hereto as Exhibit “P”, the “OS
Rider”), covering Suite 895 in the Building (the “OS Tenant Space”).

[SIGNATURES APPEAR ON NEXT PAGE]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
Effective Date.

 

LANDLORD:      

DIGITAL LAKESIDE, LLC,

a Delaware limited liability company

     

 

By:   Digital Lakeside Holdings, LLC,   a Delaware limited liability company,  
its sole Member

 

By:

   Digital Realty Trust, L.P.,    a Maryland limited partnership,    its sole
Member

 

By:

   Digital Realty Trust, Inc.,    a Maryland corporation,    its General Partner

 

By:

 

/s/    Glenn H. Benoist, Sr.

 

Name:

 

Glenn H. Benoist, Sr.

 

Title:

 

Vice President

 

 

Date: June 30, 2009 TENANT:

EQUINIX OPERATING CO., INC.,

a Delaware corporation

By:  

/s/    Steve Smith

Name:  

Steve Smith

Title:  

CEO

Date: July 10, 2009

 

-32-